EXHIBIT 10.1

LEASE AGREEMENT

This Lease Agreement (“Lease”) is entered into by and between the undersigned
Landlord and Tenant on this the 22nd day of March, 2006, in accordance with the
terms and conditions hereinafter set forth.

ARTICLE 1. BASIC PROVISIONS AND CERTAIN DEFINED LEASE TERMS

1.1 When used herein, the following terms shall have the indicated meanings:

 

  A. “Landlord”: Beltway/290 Investors, L.P.

 

  B. “Landlord’s Agent”: TNRG Property Services, Inc.

Address of Landlord’s Agent: 15120 Northwest Freeway, Suite 190

Houston, TX, 77040

 

  C. “Tenant”: Omega Protein, Inc., a Virginia Corporation

Billing Address of Tenant: 6961 Brookhollow West Drive, Suite 190, Houston, TX
77040

 

  D. “Leased Premises”: Approximately 10,800 square feet in a building located
at 6961 Brookhollow West Drive, Suite 190, Houston, TX 77040. The Leased
Premises being shown and outlined in red on the floor plan attached hereto as
Exhibit “A” (if not attached hereto on the date hereof, Exhibit “A” shall be
attached at a later date prior to the Commencement Date) and being a part of the
Development.

 

  E. “Development”: The real property described in Exhibit “B”, and all
improvements thereon, together with such additions and extensions as Landlord
may, from time to time, designate as included within the Development.

 

  F. “Lease Term”: Beginning on the Commencement Date and expiring on the
Termination Date.

 

  G. “Commencement Date”: June 1, 2006 (unless modified under Article 3).

 

  H. “Termination Date” shall mean 99 months from the Commencement Date, except
that in the event the Commencement Date is a date other than the first day of a
calendar month, the Lease Term shall extend for said number of months in
addition to the remainder of the calendar month following the Commencement Date.

 

  I. “Rent”:

 

  (1) Base Rent $ 929,016.00, payable in monthly installments of:

 

Months 1-3

   $ 0.00       

Months 4-37

   $ 8,964.00       

Months 38-63

   $ 9,504.00       

Months 64-99

   $ 10,476.00       

 

  (2) Additional Rent: Shall be free during months 1 – 3 (to be adjusted
according to Article 20):

 

   Common Area Payment:       $ 648.00.                   Insurance Payment:   
   $ 108.00.                   Tax Payment:       $ 1,188.00.               

(3)

   Total Initial Monthly Rent Payment:       $ 10,908.00.               

 

  J. “Prepaid Rent”: $10,908.00 .

 

  K. “Security Deposit”: $10,908.00 .

 

  L. “Permitted Use”: office and laboratory use .

 

  M. “Real Estate Broker”: The National Realty Group, Inc. and The Staubach
Company.

 

  N. “Lease Guarantor”: Omega Protein Corporation, a Nevada Corporation

 

  O. “Tenant’s Proportionate Share” shall mean a fraction, the numerator of
which is the floor area contained in the Leased Premises and the denominator of
which is the floor area contained in the Development which is estimated to be
12.24%.

 

1



--------------------------------------------------------------------------------

1.2 Each of the foregoing Basic Provisions and Certain Defined Lease Terms shall
be construed in conjunction with the references thereto contained in the other
provisions of this Lease and shall be limited by such other provisions. Each
reference in this Lease to any of the foregoing Basic Provisions and Certain
Defined Lease Terms shall be construed to incorporate each term set forth above.

ARTICLE 2. GRANTING CLAUSE

2.1 In consideration of the obligation of Tenant to pay Rent as herein provided
and in consideration of the other terms, covenants and conditions hereof,
Landlord hereby leases to Tenant, and Tenant hereby takes from Landlord the
Leased Premises for the Lease Term commencing on the Commencement Date and
ending on the Termination Date, unless sooner terminated in accordance with the
terms and conditions set forth below.

2.2 EXCEPT AS SPECIFICALLY PROVIDED IN THIS LEASE, TENANT ACKNOWLEDGES THAT
LANDLORD HAS MADE NO WARRANTIES TO TENANT AS TO THE CONDITION OF THE LEASED
PREMISES, EITHER EXPRESS OR IMPLIED, AND LANDLORD EXPRESSLY DISCLAIMS ANY
EXPRESS OR IMPLIED WARRANTIES OF MERCHANTABILITY, MARKETABILITY, OR FITNESS FOR
A PARTICULAR PURPOSE.

2.3 [Intentionally Deleted].

ARTICLE 3. CONSTRUCTION AND ACCEPTANCE OF LEASED PREMISES

3.1 The Leased Premises shall be constructed in accordance with the Construction
Rider attached as Exhibit “C”.

3.2 Tenant acknowledges that (a) it has inspected and accepts the Leased
Premises, specifically including the existing leasehold improvements that will
remain and benefit Tenant (b) the buildings and improvements comprising the
Leased Premises are suitable for the purposes for which they are leased, (c) the
Leased Premises are in good and satisfactory condition, and (d) no
representation as to the repair of the Leased Premises, nor promises to alter,
remodel or improve the Leased Premises have been made by Landlord, unless
otherwise expressly set forth in the Construction Rider.

3.3 If this Lease is executed before the Leased Premises become vacant or
otherwise available and ready for occupancy, or if any present Tenant or
occupant of the Leased Premises holds over, and Landlord cannot acquire
possession of the Leased Premises prior to the Commencement Date, Landlord shall
not be deemed to be in default hereunder and Tenant agrees to accept possession
of the Leased Premises at such time as Landlord is able to tender the same,
which date shall be deemed the Commencement Date and Landlord hereby waives
payment of Rent covering any period prior to the tendering of possession to
Tenant hereunder.

3.4 In determining the floor area of the Leased Premises, distance shall be
measured from the exterior face of all exterior walls and the center of all
partition walls which separate the Leased Premises from any interior area.

3.5 Landlord and Tenant further agree that Tenant’s obligations, privileges,
covenants and agreements contained in this Lease shall be operative and
effective regardless of whether the Leased Premises are ever occupied by Tenant
and whether or not this Lease is fully exhibited. If Tenant fails to occupy the
Leased Premises for any reason after substantial completion of any improvements
constructed in accordance with the Construction Rider, other than Landlord’s
breach of its obligations under this Lease or casualty damage to the
Development, or if Tenant whether constructively or actively prevents or hinders
Landlord from constructing the improvements contemplated by the Construction
Rider, this Lease shall be deemed to have been commenced automatically and the
Commencement Date shall be deemed to be the date on which the improvements would
have been completed in Landlord’s sole, but reasonable judgment, but for such
hindrance or prevention by Tenant.

3.6 Provided that Tenant obtains and delivers to Landlord the certificates or
policies of insurance called for in Article 10, Landlord, in its sole
discretion, may permit Tenant and its employees, agents, contractors and
suppliers to enter the Leased Premises prior to the Commencement Date (and such
entry alone, shall not constitute Tenant’s taking possession of the Leased
Premises for the purpose of this Article 3) to prepare the Leased Premises for
Tenant’s occupancy. Tenant and each other person or firm who or which enters the
Leased Premises before the Commencement Date shall conduct itself so as to not
interfere with Landlord or other occupants of the Development. Landlord may
withdraw any permission granted pursuant to this Section upon 24 hours notice to
Tenant if Landlord, in its reasonable determination, determines that any such
interference has been or may be caused. Any prior entry shall be under all of
the terms of this Lease (other than the obligation to pay Rent) and at Tenant’s
sole risk. Landlord shall not be liable in any way for personal injury, death or
property damage (including damage to any personal property which Tenant may
bring into, or any work which Tenant may perform in, the Leased Premises) which
may occur in or about the Development by Tenant or such other person or firm as
a result of any prior entry.

 

2



--------------------------------------------------------------------------------

ARTICLE 4. RENT

4.1 Rent shall accrue hereunder from the Commencement Date and shall be payable
at the address of Landlord’s Agent or such other place as Landlord shall
designate in writing to Tenant. Landlord hereby acknowledges receipt from Tenant
of the Prepaid Rent, to be applied to the first accruing installments of Rent.

4.2 Tenant shall pay to Landlord the Rent in monthly installments in the amounts
specified in Section 1.1 above, without demand, deduction or setoff. The first
monthly installment of Rent shall be due and payable on or before the
Commencement Date, and installments in the respective amounts specified in
Section 1.1 shall be due and payable on or before the first day of each
succeeding calendar month during the Lease Term; provided, that if the
Commencement Date should fall on a date other than the first day of a calendar
month, there shall be due and payable on or before the Commencement Date, as
rental for the balance of the calendar month during which the Commencement Date
shall fall, a sum equal to that proportion of the Rent specified for the first
full calendar month as herein provided, which the number of days from the
Commencement Date to the end of the calendar month during which the Commencement
Date shall fall bears to the total number of days in such month, and all
succeeding installments of Rent shall be payable in the respective amounts
specified in Section 1.1 on or before the first day of each succeeding calendar
month during the Lease Term.

4.3 Tenant agrees to deposit with Landlord on the date hereof the Security
Deposit which shall be held by Landlord, without obligation for interest, as
security for the performance of Tenant’s obligations under this Lease. It being
expressly understood and agreed that the Security Deposit is not an advance
rental deposit or a measure of Landlord’s damages in case of Tenant’s default.
Upon each occurrence of an Event of Default, Landlord may use all or part of the
Security Deposit to pay past due Rent or other payments due Landlord under this
Lease, and the cost of any other damage, injury, expense or liability caused by
such Event of Default without prejudice to any other remedy provided herein or
provided by law. On demand, Tenant shall pay Landlord the amount that will
restore the Security Deposit to its original amount. If Tenant is in default
under this Lease, more than 2 times within any 12 month period, irrespective of
whether or not such default is cured, then, without limiting Landlord’s other
rights and remedies provided for in this Lease or at law or in equity, the
Security Deposit shall automatically be increased to an amount equal to 2 times
the original Security Deposit, which shall be paid by Tenant to Landlord on
demand. If Tenant is not then in default hereunder, any remaining balance of the
Security Deposit shall be returned by Landlord to Tenant upon termination of
this Lease; provided, however, should the Lease terminate, as herein provided,
during the middle of any year, to the extent allowed by the Texas Property Code,
Landlord shall be permitted to retain the Security Deposit to secure the payment
of any and all amounts of Rent escalations, which are provided for in this
Lease, which might be due for the Tenant’s pro-rata portion of the year that
Tenant had occupied the Leased Premises. The Security Deposit shall be promptly
returned to Tenant if Landlord determines that no escalations are due by the
Tenant for such year. If Tenant owes any such escalations, the same shall be
deducted from the Security Deposit, and the balance thereof, if any, remitted to
the Tenant. In lieu of Tenant depositing with Landlord the Security Deposit as
provided, Tenant may deposit with Landlord and thereafter maintain during the
Lease Term, a letter or letters of credit in an undrawn face amount equal to
$10,908.00 (the “Letter of Credit”), to serve as the Security Deposit under this
Lease. In the event of such election, Tenant shall enter into a Letter of Credit
Agreement with Landlord in the form attached Exhibit H (the “Letter of Credit
Agreement”). Upon the occurrence of any Event of Default and the expiration of
any right to cure period as provided below, Landlord may, from time to time,
draw upon such Letters of Credit pursuant to the terms of the Letter of Credit
Agreement, either the entire amount of the Letter of Credit or, on one or more
occasions, such amounts necessary for the purpose of compensating Landlord for
any sums due under this Lease. If Landlord draws on the Letter of Credit, such
funds shall be governed by the same terms and provisions as the Security Deposit
provided in this Section 4.3.

4.4 Should Landlord fail to receive any Rent due under this Lease within 5 days
after such payment is due, Tenant agrees to pay Landlord as a late charge, 10%
of any such payment in order to compensate Landlord for expenses incurred for
processing late payments.

4.5 Tenant agrees to furnish to Landlord, concurrently with the execution of
this Lease, a Lease Guaranty Agreement in the form attached as Exhibit “D”
executed by the Lease Guarantor.

ARTICLE 5. USE AND CARE OF PREMISES

5.1 The Leased Premises shall be used only for the Permitted Use. Outside
storage, including without limitation, trucks and other vehicles, is prohibited
without Landlord’s prior written consent, which consent shall not be
unreasonably withheld. Tenant shall at its own cost and expense obtain any and
all licenses and permits necessary for any such use. Tenant shall comply with
all governmental orders and directives for the correction, prevention and
abatement of nuisances in or upon, or connected with the Leased Premises, all at
Tenant’s sole expense. Tenant shall take care of the Leased Premises and not
permit any unreasonably objectionable or unpleasant odors, smoke, dust, gas,
noise or vibrations to emanate from the Leased Premises and not take any other
action which would constitute a nuisance or would unreasonably disturb or
endanger any other tenants of the Development or unreasonably interfere with
such tenant’s use of their respective leased premises.

 

3



--------------------------------------------------------------------------------

Without Landlord’s prior written consent, Tenant shall not receive, store or
otherwise handle any product, material, or substance which is explosive, highly
inflammable or hazardous waste, except as provided and permitted in Exhibit E.
Tenant will not permit the Leased Premises to be used for any purpose or in any
manner (including without limitation any method of storage) which would
(a) render the insurance thereon void or the insurance risk more hazardous;
(b) cause the State Board of Insurance or other insurance authority to disallow
any sprinkler credits; or (c) increase the fire and extended coverage insurance
rate on the building or structure of which the Leased Premises are a part or its
contents. If any increase in the fire and extended coverage insurance premiums
paid by Landlord for the building in which Tenant occupies space is caused by
Tenant’s use and occupancy of the Leased Premises, or if Tenant vacates the
Leased Premises and causes an increase in such premiums, then Tenant shall pay
to Landlord as additional rental the amount of such increase.

5.2 Tenant shall, at its own expense, comply with all laws, orders, and
requirements of all governmental entities with reference to the use and
occupancy of the Leased Premises. Tenant and Tenant’s agents, employees and
invitees shall fully comply with the Rules and Regulations attached as Exhibit
“F”. Landlord may make reasonable changes in its Building Rules and Regulations
from time to time as deemed advisable for the safety, care and cleanliness of
the Leased Premises, provided same are in writing and are not in conflict with
this Lease and are delivered to Tenant. Throughout the Lease Term, Landlord will
enforce the Rules and Regulations in a uniform, non-discriminatory manner.

5.3 In the event the Leased Premises constitute a portion of a multiple
occupancy building, Tenant and its employees, agents, customers, invitees,
and/or licensees shall have the right to use the parking areas, if any, as may
be designated by Landlord in writing, subject to such reasonable rules and
regulations as Landlord may from time to time prescribe and subject to rights of
ingress and egress of other lessees. Landlord shall not be responsible for
enforcing Tenant’s parking rights against any third parties. Tenant shall, at
its own cost and expense, keep its employees, agents, customers, invitees,
and/or licensees from parking on any streets running through or contiguous to
the Development or any other areas as designated by Landlord. Tenant hereby
consents to the removal of any vehicle in violation of the foregoing designated
areas of parking as established by Landlord. Throughout the Lease Term, Landlord
will enforce the parking rules and regulations in a uniform, non-discriminatory
manner.

5.4 Tenant agrees to comply with the terms, covenants and provisions of the
Environmental/Hazardous Waste Agreement which is attached as Exhibit “E”.

ARTICLE 6. MAINTENANCE AND REPAIR OF

PREMISES AND ALTERATIONS

6.1 Landlord shall keep the foundation, exterior walls (except plate glass,
windows, doors, door closure devises, window and door frames, molding, locks and
hardware, and interior painting or other interior treatments of exterior walls),
and roof of the Leased Premises in good repair; except that Landlord shall not
be required to make any repairs occasioned by an act of willful negligence by
Tenant, its employees, subtenants, licensees and concessionaires. In the event
that the Leased Premises should become in need of repairs required to be made by
the Landlord, Tenant shall give immediate notice thereof to Landlord, and
Landlord shall proceed with reasonable diligence to make such repairs.
Landlord’s obligation to maintain the aforementioned items shall be limited
solely to the cost of such repairs or maintenance or the curing of any defect in
the same.

6.2 Landlord shall perform the paving maintenance, common area and landscape
replacement and maintenance, exterior painting, common water and sewage line
plumbing, and any other common area maintenance items.

6.3 Landlord reserves the right to alter or modify the building of which the
Leased Premises are a part and/or common areas associated therewith, when such
alterations or modifications are required by governmental laws, codes,
ordinances, regulations, or any other applicable authorities, including, without
limitation, the Americans with Disabilities Act of 1990 (the “ADA”).
Modifications for conditions existing as of the date of delivery of the Leased
Premises by Landlord shall be at the expense of Landlord, and Tenant shall be
liable for Tenant’s Proportionate Share of such cost for modifications for
conditions or regulatory changes thereafter,. If such modification is a capital
modification for the general benefit of the Development, and is required
regardless of Tenant’s particular use of the Leased Premises, then the cost
shall be a Common Area Operating Cost allocated over the lesser of 5 years or
the useful life of the modification. Notwithstanding the foregoing, if such
modification is predicated by Tenant’s particular use of the Leased Premises or
is principally for the benefit of Tenant (and not other lessees of the
Development) the cost shall be borne entirely by Tenant and Tenant shall
reimburse Landlord for same promptly upon demand.

6.4 Tenant shall keep the Leased Premises in a good and clean condition and
shall at its sole cost, and expense make all needed repairs and replacements,
including replacement of cracked or broken glass, any special store front,
windows, doors, heating system, plumbing work, pipes and fixtures,
air-conditioning equipment, and the interior of the building generally and other
improvements of the Tenant on the Development outside the Leased Premises,
together with such repairs, replacements and alterations required by any
governmental authority; except for repairs and replacements required to be made
by Landlord under the provisions of this Article 6 and Article 12. Tenant shall
also make all necessary repairs and replacements of its fixtures required for
the proper conduct of its business. If any repairs required to be made by Tenant
hereunder are not initiated and pursued diligently within 15 days after notice
is delivered to Tenant by Landlord, Landlord may at its

 

4



--------------------------------------------------------------------------------

option make such repairs, and Tenant shall pay to Landlord upon demand as
additional rental hereunder the reasonable cost of such repairs. At the
expiration or earlier termination of this Lease, Tenant shall surrender the
Leased Premises, including all improvements located thereon (except as otherwise
provided in Section 6.6) in good condition, reasonable wear and tear accepted.
Landlord agrees to afford to Tenant the benefit of any guaranties or warranties
of third parties which may be applicable to air-conditioning equipment and other
machinery and equipment installed by Landlord in the Leased Premises, without
recourse upon Landlord.

6.5 Tenant, at its own cost and expense, shall enter into a regularly scheduled
preventative maintenance/service contract with a maintenance contractor approved
by Landlord for servicing all hot water, heating and air conditioning systems
and equipment within the Leased Premises. The service contract must include all
services suggested by the equipment manufacturer in its operations/maintenance
manual and must become effective and a copy thereof delivered to Landlord within
30 days of the date Tenant takes possession of the Leased Premises.

6.6 Tenant shall not make any openings in the roof or exterior walls, nor make
any alterations, additions, or improvements to the Leased Premises without the
prior written consent of Landlord (which consent shall not be unreasonably
withheld or delayed), except for the installation of unattached removable trade
fixtures which may be installed without drilling, cutting or otherwise defacing
the Leased Premises. All alterations, additions, improvements and fixtures
(other than unattached, movable trade fixtures and equipment which may be made
or installed by either party hereto) upon the Leased Premises, including, but
not limited to, the HVAC system, pipes, paneling or other wall covering, any
linoleum or other floor covering of similar character which may be cemented or
otherwise adhesively affixed to the floor of the Leased Premises, shall remain
upon and be surrendered with the Leased Premises and become the property of
Landlord at the expiration or earlier termination of this Lease, all without
credit or compensation to Tenant unless Landlord requests their removal in
writing at the time of installation, in which event Tenant shall remove the same
and restore the Leased Premises to its original condition at Tenant’s sole cost
and expense. All plumbing or other electrical wiring connections exposed as
result of the removal of Tenant’s removable trade fixtures, shall be kept by
Tenant in a safe and workmanlike manner.

6.7 All construction work done by Tenant within the Leased Premises shall be
performed in a good and workmanlike manner, in compliance with all governmental
requirements, and at such times and in such manner as to cause a minimum of
interference with other construction in progress and with the transaction of
business in the Development. Without limitation on the generality of the
foregoing, Landlord shall have the right to require that such work be performed
in accordance with rules and regulations which Landlord may from time to time
reasonably prescribe. All costs of such work shall be paid promptly so as to
prevent the assertion of any liens for labor or materials. Tenant agrees to
indemnify Landlord and hold Landlord harmless against any loss, liability or
damage resulting from such work and Tenant shall, if requested by Landlord,
furnish a reasonable bond or other security satisfactory to Landlord against any
such loss, liability or damage. Whenever Tenant proposes to do any construction
work within the Leased Premises, it shall first furnish to Landlord plans and
specifications in such detail as Landlord may request covering all such work.
Such plans and specifications shall comply with such requirements as Landlord
may from time to time reasonably prescribe for construction within the
Development. In no event shall any construction work be commenced within the
Leased Premises without Landlord’s written approval of such plans and
specifications, which consent shall not be unreasonably withheld or delayed.

6.8 Should any governmental body or agency determine that the Tenant’s use of
the sanitary sewer system serving the Development causes the sewerage standards
of the Development to exceed certain maximum permitted requirements promulgated
by such governmental body or agency, which causes an increase in the sanitary
sewer rates or charges applicable to the building or buildings within the
Development, Tenant shall, at the option of the Landlord, be required to (a) pay
the amount of such increased charges; or (b) install, at Tenant’s sole cost and
expense, a separate water meter and sanitary sewer line serving the Leased
Premises.

ARTICLE 7. LANDLORD’S RIGHT OF ACCESS

7.1 Landlord, its employees, contractors, agents and representatives, shall have
the right to enter upon the Leased Premises during normal business hours upon 24
hours prior written notice, unless for emergency reasons, for the purpose of
inspecting the same, or of making repairs or additions to the Leased Premises,
or of making repairs, alterations, or additions to adjacent premises, or of
showing the Leased Premises to prospective purchasers, tenants or lenders.
Except in the event of an emergency, Tenant shall have the right to have
Tenant’s agent accompany Landlord’s representatives during such inspection. In
an emergency, Landlord (or such other persons and firms) may use any means to
open any door into or in the Leased Premises without any liability therefore.

 

5



--------------------------------------------------------------------------------

ARTICLE 8. SIGNS; STORE FRONTS; ROOF

8.1 Tenant shall not, without Landlord’s prior written consent, which consent
shall not be unreasonably withheld or delayed, (a) install outside the interior
surface of the perimeter walls of the Leased Premises any lighting or awnings,
or any decorations or paintings, (b) install any drapes, blinds, shades, or
other coverings on display windows and entrance doors, or (c) erect or install
any signs, window or door lettering, placards, decorations, or advertising media
or any type which can be viewed from outside of the Leased Premises. All signs
and graphics shall conform to the sign criteria established by Landlord for the
Development. Landlord shall have the right to temporarily remove any sign or
signs in order to paint the building or Leased Premises or to make any other
repairs or alterations; provided that Landlord must reinstall the signs after
the completion of Landlord’s work. All signs installed shall be kept in good
condition and in proper operating order at all times. Tenant shall repair,
paint, and/or replace the building facial surface to which its signs are
attached upon vacation of the Leased Premises, or the removal or alteration of
its signage. All signs, decorations, advertising media, blinds, draperies and
other window treatment or bars or other security installations visible from
outside the Leased Premises shall conform at Tenant’s expense in all respects to
the criteria established by Landlord and any applicable governmental laws,
ordinances, regulations, or other requirements. Use of the roof is reserved to
the Landlord, provided such use does not unreasonably interfere with Tenant’s
occupancy.

ARTICLE 9. UTILITIES

9.1 Landlord agrees to cause to be provided and maintained the necessary mains,
conduits and other facilities necessary to supply normal water, gas (if
applicable), electricity, and sewerage service to the Leased Premises.

9.2 Tenant shall promptly pay all charges for separately metered utilities
furnished to the Leased Premises. In the event water is not separately metered
to Tenant, Tenant agrees that it will not use water for uses other than normal
domestic restroom and kitchen usage without Landlord’s prior written consent.
Tenant further agrees to reimburse Landlord for the entire amount of common
water costs as additional rental if, in fact, Tenant uses water for uses other
than normal domestic restroom and kitchen uses without first obtaining
Landlord’s written permission. If reasonably requested by Landlord, Tenant
agrees in such event to install at its own expense, a submeter to determine
Tenant’s usage. Tenant further agrees to notify Landlord of any other sewer use
(“Excess Sewer Use”) and also agrees to reimburse Landlord for the costs and
expenses related to Tenant’s Excess Sewer Use, which shall include, but not
limited to, the cost of acquiring additional sewer capacity to service Tenant’s
Leased Premises.

9.3 Landlord shall not be liable for any interruption whatsoever in utility
services not furnished by it, nor for interruptions in utility services
furnished by it which are due to fire, accident, strike, acts of God, or other
causes beyond the control of Landlord or in order to make alterations, repairs
or improvements; provided that Tenant will not be liable for rent during the
period the utilities are interrupted, to the extent Landlord receives benefits
under any business interruption insurance policy. In the event any interruption
of utility services is caused by the gross negligence or misconduct of Landlord
or Landlord’s agents, and such utility service is not restored within 3 business
days, Tenant shall be entitled to a rental credit equal to the prorate daily
rental for the Leased Premises times the number of days such service is
interrupted.

ARTICLE 10. INSURANCE

10.1 Landlord shall cause to be maintained upon all of the buildings situated
within the Development, fire and extended coverage insurance and such other
insurance as Landlord may deem appropriate.

10.2 Tenant shall obtain and maintain through the Lease Term the following
policies of insurance:

 

  A. Fire and extended coverage insurance, with vandalism, malicious mischief
and sprinkler leakage endorsements, covering the replacement costs of all of
Tenant’s personal property located in and on the Leased Premises (including, but
not limited to, the HVAC system and plate glass, provided that the glass
coverage may be limited to $100.00 per pane and $500.00 per occurrence for
vandalism).

 

  B. Commercial general liability insurance against claims for bodily injury,
death, sickness and property damage occurring in or about the Leased Premises,
such insurance to afford protection of not less than $1,000,000.00 combined
single limit per occurrence, subject to an aggregate limit of $1,000,000.00.

 

  C. Such other policy or policies of insurance as Landlord may reasonably
require or as Landlord is then requiring from all the other tenants of the
Development.

Tenant shall deliver to Landlord, prior to the Commencement Date, certificates
of such insurance and shall, at all times during the Lease Term, deliver to
Landlord upon request, true and correct copies of said insurance policies. The
policy described in this Section shall (i) name Landlord and Landlord’s Agent as
additional insured, (ii) provide that it will not be canceled or reduced in
coverage, (iii)

 

6



--------------------------------------------------------------------------------

contain a loss payable clause designating Tenant and Landlord as loss payees as
their respective interest may appear, (iv) insure performance of the indemnities
of Tenant contained in Section 10.4 and elsewhere in this Lease, (v) contain a
replacement cost endorsement, Texas Standard Form 164, and (vi) be primary
coverage, so that any insurance coverage obtained by Landlord shall be in excess
thereto. Tenant shall deliver to Landlord certificates of renewal at least 30
days prior to the expiration date of each such policy and copies of new policies
at least 30 days prior to terminating any such policies. All policies of
insurance required to be obtained and maintained by Tenant shall be subject to
the reasonable approval of Landlord as to terms, coverage, deductibles and
issuer.

10.3 Landlord and Tenant hereby waive all claims, rights of recovery and causes
of action that either party or any party claiming by, through or under such
party may now or hereafter have by subrogation or otherwise against the other
party or against any of the other party’s officers, directors, shareholders,
partners or employees for any loss or damage that may occur to the Development,
the Leased Premises, Tenant’s improvements or any of the contents of any of the
foregoing by reason of fire or other casualty, or by reason of any other cause
except gross negligence or willful misconduct (thus including simple negligence
of the parties hereto or their officers, directors, shareholders, partners or
employees), that could have been insured against under the terms of (a) in the
case of Landlord, the standard fire and extended coverage insurance policies
available in the state where the Development is located at the time of the
casualty, and (b) in the case of Tenant, the fire and extended coverage
insurance policy required to be obtained and maintained under Section 10.2;
provided, however, that the waiver set forth in this Section shall (y) be
ineffective against any insurer of Landlord or Tenant to the extent that the
waiver is prohibited by the laws or insurance regulations of the state in which
the Development is located or would invalidate any insurance coverage of
Landlord or Tenant, and (z) not apply to any deductibles on insurance policies
carried by Landlord or to any coinsurance penalty which Landlord might sustain.
Landlord and Tenant hereby agree to cause (if available) an endorsement to be
issued to their respective insurance policies recognizing this waiver of
subrogation.

10.4 Tenant hereby assumes liability for, and agrees to defend, indemnify,
protect and hold harmless Landlord, its successors, assigns, affiliates,
directors, shareholders, partners, contractors, employees and agents (all of the
prior parties individually and collectively, the “Landlord’s Related Parties”)
from and against, all liabilities, obligations, fines, demands, judgments,
losses, damages, penalties, claims, actions, suits, costs, expenses and
disbursements (including court costs and reasonable attorneys’ fees) of every
kind or character (a) arising from any breach, violation or non-performance of
any term, provision, covenant, agreement or condition on the part of Tenant
hereunder (b) recovered from or asserted against any of the Landlord’s Related
Parties on account of injury or damage to person or property to the extent that
any such damage or injury may be incident to, arise out of or be caused, either
approximately or remotely, wholly or in part, by the gross negligence or
misconduct on the part of Tenant or any of its agents, servants, employees,
contractors, or invitees or of any other person entering upon the Leased
Premises under or with the express or implied invitation or permission of
Tenant, (c) arising from or arising out of the occupancy or use by Tenant, its
agents, servants, employees, contractors or invitees of the Leased Premises or
arising any event, circumstance, or occurrence within the Leased Premises,
howsoever caused, and/or (d) suffered by, recovered from or asserted against any
of the Landlord’s Related Parties by Tenant’s employees, agents, servants,
contractors or invitees. Such indemnification of any of the Landlord’s Related
Parties by Tenant shall be effective unless such damage results from the gross
negligence or willful misconduct of Landlord or any of its duly authorized
agents or employees.

Landlord hereby assumes liability for, and agrees to defend, indemnify, protect
and hold harmless Tenant, its successors, assigns, affiliates, directors,
shareholders, partners, contractors, employees and agents (all of the prior
parties individually and collectively, the “Tenant’s Related Parties”) from and
against, all liabilities, obligations, fines, demands, judgments, losses,
damages, penalties, claims, actions, suits, costs, expenses and disbursements
(including court costs and reasonable attorneys’ fees) of every kind or
character (a) arising from any breach, violation or non-performance of any term,
provision, covenant, agreement or condition on the part of Landlord hereunder
(b) recovered from or asserted against any of the Tenant’s Related Parties on
account of injury or damage to person or property to the extent that any such
damage or injury may be incident to, arise out of or be caused by the gross
negligence or misconduct on the part of Landlord or any of its agents, servants,
employees, contractors, or invitees. Such indemnification of any of the Tenant’s
Related Parties by Landlord shall be effective unless such damage results from
the gross negligence or willful misconduct of Tenant or any of its duly
authorized agents or employees.

10.5 Tenant covenants and agrees if any of the Landlord’s Related Parties shall
be made a party to any litigation commenced by or against Tenant with respect to
which Tenant has agreed to indemnify the Landlord’s Related Parties, then Tenant
shall and will pay all costs and expense, including reasonable fees and any
court costs, incurred by or imposed upon any of the Landlord’s Related Parties
by virtue of any such litigation and the amount of all such costs and expense,
including reasonable attorney’s fees and court costs, shall be a demand
obligation owing by Tenant to the Landlord’s Related Parties.

Landlord covenants and agrees if any of the Tenant’s Related Parties shall be
made a party to any litigation commenced by or against Landlord with respect to
which Landlord has agreed to indemnify the Tenant’s Related Parties, then
Landlord shall and will pay all costs and expense, including reasonable fees and
any court costs, incurred by or imposed upon any of the Tenant’s Related Parties
by virtue of any such litigation and the amount of all such costs and expense,
including reasonable attorney’s fees and court costs, shall be a demand
obligation owing by Landlord to the Tenant’s Related Parties.

 

7



--------------------------------------------------------------------------------

10.6 The provisions of Section 10.4 shall survive the expiration or termination
of this Lease with respect of any claim or liability occurring prior to such
expiration or termination. The indemnification provided by Section 10.4 is
subject to the Landlord’s waiver of recovery specified in Section 10.3, to the
extent of Landlord’s recovery of loss proceeds under policies of insurance
described therein.

ARTICLE 11. NON-LIABILITY FOR CERTAIN DAMAGES

11.1 Except as specifically provided in Article 10 of this Lease, Landlord and
Landlord’s Related Parties shall have no responsibility or liability to Tenant,
or to Tenant’s officers, directors, shareholders, partners, employees, agents,
contractors or invitees, and, subject to the waiver of subrogation in the next
sentence, Tenant hereby waives and releases any claims against Landlord and
Landlord’s Related Parties for bodily injury, death, property damage, business
interruption, loss of profits, loss of trade secrets or other direct or
consequential damages which are not covered by the insurance policies required
to be maintained by the parties pursuant to Article 10 of this Lease and which
damages are occasioned by (a) the acts or omissions of any other tenant or such
other tenant’s officers, directors, shareholders, partners, employees, agents,
contractors or other invitees within the Development, (b) force majeure,
(c) vandalism, theft, burglary, robbery, rape, murder, assault and other
criminal acts (other than those committed by Landlord and its employees),
(d) water leakage, the backing up of drains or flooding, or (e) the repair,
replacement, maintenance, damage, destruction or relocation of the Leased
Premises. Notwithstanding any provision in this Lease to the contrary, to the
extent permitted by law and without affecting the coverage provided by insurance
required to be maintained hereunder, Landlord and Tenant each waive any right to
recover against the other on account of any and all claims Landlord or Tenant
may have against the other with respect to property insurance actually carried,
or required to be carried hereunder, to the extent of the proceeds realized from
such insurance coverage.

11.2 Any and all security of any kind for Tenant, Tenant’s agents, employees or
invitees, the Leased Premises, or any personal property thereon (including,
without limitation, any personal property of any subleasee) shall be the sole
responsibility and obligation of Tenant, and shall be provided by Tenant at
Tenant’s sole cost and expense. Tenant acknowledges and agrees that the Landlord
shall have no obligation or liability whatsoever with respect to the same.
Tenant shall indemnify and hold Landlord harmless from and against any and all
loss, cost, damage or other liability arising directly or indirectly from
security measures or the absence thereof with respect to the Leased Premises and
the Development. Tenant may, at Tenant’s sole cost and expense, install alarm
systems in the Leased Premises provided such installation complies with the
provisions of Article 6 hereof. Removal of such alarm systems shall be Tenant’s
sole responsibility and, at Tenant’s sole cost and expense, shall be completed
prior to the Lease termination and all affected areas of the Leased Premises
shall be repaired and/or restored in a good and workmanlike manner to the
condition that existed prior to such installation. Notwithstanding the
foregoing, Landlord may elect in Landlord’s sole discretion, to contract for
common security services, to whatever extent Landlord may deem appropriate, for
the Development; provided, however Tenant acknowledges and agrees that Landlord
shall in no event be obligated to provide any such services and the provision of
such services shall not alter or modify Tenant’s indemnification of Landlord or
the obligation of Tenant to provide its own security as set forth herein. The
cost of any security services contracted for by Landlord shall be treated as a
Common Area Operating Cost pursuant to Article 20 hereof.

ARTICLE 12. DAMAGE BY CASUALTY

12.1 Tenant shall give immediate notice to Landlord of any damage caused to the
Leased Premises by fire or other casualty.

12.2 If at any time during the Lease Term the Leased Premises are damaged by a
fire or other casualty, Landlord shall notify Tenant within 60 days after such
damage as the amount of time Landlord reasonably estimates it will take to
restore the Leased Premises. If the restoration time is estimated to exceed 6
months, either Landlord or Tenant may elect to terminate this Lease upon notice
to the other party given no later than 30 days after Landlord’s notice. If
neither party elects to terminate this Lease nor if Landlord estimates that
restoration will take 6 months or less, then, subject to receipt of sufficient
insurance proceeds, Landlord shall promptly restore the Leased Premises
excluding the improvements installed by Tenant subject to delays arising from
the collection of insurance proceeds or from Force Majeure events. Tenant at
Tenant’s expense shall promptly perform, subject to delays arising from the
collection of insurance proceeds, or from Force Majeure events, all repairs or
restoration not required to be done by Landlord and shall promptly re-enter the
Leased Premises and commence doing business in accordance with this Lease.
Notwithstanding the foregoing, either party may terminate this Lease if the
Leased Premises are damaged during the last year of the Lease Term and Landlord
reasonably estimates that it will take more than one month to repair such
damage. During the period of restoration, Rent shall be abated to the extent
that the Leased Premises are rendered untenable or proportionally to the degree
of interruption of Tenant’s business operations at the Leased Premises and,
after the period of restoration, Rent shall be reduced in the proportion that
the area of the Leased Premises remaining tenable after the casualty bears to
the area of the Leased Premises just prior to the casualty. In the event any
portion of the Development other than the Leased Premises is damaged by a fire
or other casualty, Landlord shall proceed with reasonable diligence to restore,
replace or remove the damaged facilities, restoring the Development to good
working order.

 

8



--------------------------------------------------------------------------------

12.3 Notwithstanding anything herein to the contrary, in the event the holder of
any indebtedness secured by mortgage or deed of trust covering the Development
requires that the insurance proceeds be applied to such indebtedness, Landlord
shall have the right to terminate this Lease by delivering notice of termination
to Tenant within 15 days after such requirement is made known by any such
holder, whereupon all rights and obligations hereunder shall cease and
terminate.

12.4 If the insurance policies maintained by Landlord with respect to the
Development contain a deductible feature, then Tenant, in the event of a loss to
the Leased Premises, shall pay to Landlord, Tenant’s Proportionate Share
thereof. Tenant’s Proportionate Share of such deductible amount shall be payable
to Landlord within 10 days of receipt from Landlord of a statement therefore and
a payment thereof by Tenant shall be a condition precedent to Landlord’s
obligations to repair or restore the Leased Premises as provided above.

ARTICLE 13. CONDEMNATION

13.1 If all of the Development is taken (as defined below), or if so much of the
Development is taken that, in Landlord’s reasonable opinion, the remainder
cannot be restored to an economically viable and quality project, or if the
award payable to Landlord as a result of any taking is in Landlord’s reasonable
opinion, inadequate to restore the remainder to an economically viable and
quality project, Landlord may, at its election, exercisable by the giving of
notice to Tenant within 60 days after the date of the taking, terminate this
Lease as of the date of the taking or the date Tenant is deprived of possession
of the Leased Premises (whichever is later). As used herein, the terms “taken”
or “taking” shall mean the actual constructive condemnation, or the actual
constructive acquisition by or under threat of condemnation, eminent domain or
similar proceeding to any public or quasi-public use under governmental law,
ordinance or regulation, or by private purchase in lieu thereof. If this Lease
is not terminated as a result of a taking, Landlord shall restore the Leased
Premises remaining after the taking to substantially the condition to which the
same existed prior to the taking. During the period of restoration, Rent shall
be abated to the extent the Leased Premises are rendered untenable and, after
the period of restoration, Rent shall be reduced in the proportionate of the
area of the Leased Premises taken or otherwise rendered untenable bears to the
area of the Leased Premises just prior to the taking. If any portion of Rent is
abated under this Section, Landlord may elect to extend the expiration date of
the Lease Term for the period of the abatement. All awards, proceeds,
compensation or other payments from or with respect to any taking of Landlord’s
interest in the Development or any portion thereof shall belong to Landlord.
Tenant shall have the right to assert a separate claim for and recover from the
condemning authority, but not from Landlord, such compensation as may be awarded
to Tenant for loss of Tenant’s leasehold estate, loss of business or good will,
Tenant’s moving and relocation expenses, and depreciation to and loss of
Tenant’s fixtures, improvements and moveable personal property.

ARTICLE 14. ASSIGNMENT AND SUBLETTING

14.1 Tenant shall not assign this Lease nor sublet all or any part of the Leased
Premises without prior written consent of Landlord; provided, however, if the
proposed assignee would not compete in the use of the Leased Premises with any
of the then existing tenants of the Development and is, in the reasonable
opinion of Landlord, of equal or better financial condition to Tenant, Landlord
shall not unreasonably withhold its consent to the assignment or sublease. Any
attempted assignment, subletting, transfer or encumbrance by Tenant in violation
of this Section shall be void. In the event of a permitted assignment, Landlord
shall have the option, upon receipt from Tenant of written request for
Landlord’s consent to assignment to (i) cancel this Lease as of the date the
requested assignment or sublease is to be effective and enter in a new lease
agreement with the proposed assignee or subtenant on substantially the same
terms and conditions in the proposed assignment or sublease, or (ii) consent to
the assignment in which event Tenant shall, at all times, remain fully
responsible and liable for the payment of Rent and for the compliance of all of
its obligations under the terms, provisions and covenants of this Lease. In the
event of Landlord’s election to cancel this Lease under option (i) above, Tenant
shall have the right to withdraw such request within 10 days after Landlord
informs Tenant in writing of Landlord’s election to so terminate this Lease, in
which event this Lease shall not terminate, but shall remain in full force and
effect as if such request had not been made. If Landlord elects the option
specified in (ii) above, all rentals due and payable by any assignee under any
permitted assignment shall be retained by Tenant. The option granted to Landlord
above shall be exercised within 15 days following the Landlord’s receipt of
notice from Tenant by delivery to Tenant of notice of Landlord’s election. In
the event notice of Landlord’s election is not given within the time period
specified above, Landlord shall be deemed to have elected option (ii) above.
Upon the occurrence of an Event of Default (as defined below), if all or any
part of the Leased Premises are then assigned or sublet, Landlord, in addition
to any other remedies provided by this Lease or provided by law, may, at its
option, collect directly from the assignee or subtenant all Rent becoming due to
the Tenant by reason of the assignment or subletting. Any sums collected
directly by Landlord from the assignee or subtenant shall not be construed to
constitute a novation or a release of Tenant from the further performance of its
obligations under this Lease. For purposes of this paragraph, a sale or transfer
of more than 50% of the assets of Tenant shall be deemed to be an assignment,
unless the transferee is (i) a wholly owned subsidiary, parent or affiliate of
Tenant, or (ii) the shares of Tenant are at such time publicly traded on a
nationally recognized exchange. Tenant shall reimburse Landlord for all of
Landlord’s reasonable out-of-pocket expenses incurred in connection with any
proposed assignment or sublease.

14.2 If this Lease is assigned to any person or entity pursuant to the provision
of the Bankruptcy Code, 11 U.S.C. § 101 et. seq., (the “Bankruptcy Code”), any
and all monies or other consideration payable or otherwise to be delivered in
connection with such assignment shall be paid

 

9



--------------------------------------------------------------------------------

or delivered to Landlord, shall be and remain the exclusive property of Landlord
and shall not constitute property of Tenant or of the estate of Tenant within
the meaning of the Bankruptcy Code. Any and all monies or other considerations
constituting Landlord’s property under the preceding sentence not paid or
delivered to Landlord shall be held in trust for the benefit of Landlord and be
held in trust for the benefit of Landlord and be promptly paid or delivered to
Landlord.

14.3 Any person or entity to which this Lease is assigned pursuant to the
provisions of the Bankruptcy Code shall be deemed, without further act or deed,
to have assumed all of the obligations arising under this Lease on and after the
date of such assignment. Any such assignee shall upon demand execute and deliver
to Landlord an instrument confirming such assumption.

14.4 Landlord shall have the right to transfer, assign, sublet or encumber in
whole or in part, its rights and obligations in the building and property that
are the subject of this Lease. In the event of the transfer and assignment by
Landlord of its interest in this Lease and in the building containing the Leased
Premises to a person expressly assuming the Landlord’s obligations under this
Lease, Landlord shall thereby be released from any further responsibility
hereunder, and Tenant agrees to look solely to such successor in interest of the
Landlord for performance of such obligations. Any security given by Tenant to
Landlord to secure performance of Tenant’s obligations hereunder may be assigned
and transferred by Landlord to such successor in interest of Landlord; and, upon
acknowledgment by such successor of receipt of such security and its express
assumption of the obligation to account to Tenant for such security in
accordance with the terms of this Lease, Landlord shall thereby be discharged of
any further obligation relating thereto.

ARTICLE 15. PROPERTY TAXES AND ASSESSMENTS

15.1 Landlord agrees to pay before they become delinquent all Taxes (as defined
below) levied or assessed against the Leased Premises or any part thereof owned
by Landlord; provided, however, Landlord may dispute and contest the same, and
in such case, such disputed item need not be paid until finally adjudged to be
valid. The Landlord shall have the right to employ a tax consulting firm to
attempt to assure a fair tax burden on the Development with the applicable
taxing authority.

15.2 Tenant shall be liable for all taxes levied or assessed against any
personal property or fixtures placed in the Leased Premises. If any such taxes
are levied or assessed against Landlord or Landlord’s property and (a) Landlord
pays the same, or (b) the assessed value of Landlord’s property is increased by
inclusion of such personal property and fixtures and Landlord pays the increased
taxes, then, upon demand, Tenant shall pay to Landlord such taxes.

ARTICLE 16. DEFAULTS AND REMEDIES

16.1 The following events shall be deemed to be “Events of Default” by Tenant
under this Lease:

 

  A. Tenant shall fail to pay any installment of Rent hereby reserved promptly
when due

 

  B. Tenant shall fail to comply with any term, provision, or covenant of this
Lease, other than the payment of Rent, and shall not begin and pursue with
reasonable diligence the cure of such failure within 30 days after written
notice thereof to Tenant; provided, however, after Landlord has given Tenant
written notice pursuant to this clause on 2 separate occasions with regard to
the same or substantially similar Event of Default within any 12 month period,
Landlord shall not be required to give Tenant any further notice under this
clause.

 

  C. Tenant or the Lease Guarantor shall become insolvent, or shall make a
transfer in fraud of creditors, or shall make an assignment for the benefit of
creditors.

 

  D. Tenant or Lease Guarantor shall file a petition under any section or
chapter of the Bankruptcy Code, or under any similar law or statute of the
United States of America or any State thereof; or Tenant or the Lease Guarantor
shall be adjudged bankrupt or insolvent in proceedings filed against Tenant or
such guarantor hereunder.

 

  E. A receiver or trustee shall be appointed for the Leased Premises or for all
or substantially all of the assets of Tenant or the Lease Guarantor.

 

  F. [Intentionally deleted].

 

  G. Tenant shall do or permit to be done anything which creates a lien upon the
Leased Premises, except where Tenant in good faith disputes the underlying
charges, establishes an escrow for the disputed amount, and pursues with
reasonable diligence the resolution of such claim and lien.

 

  H. Any insurance required to be maintained by Tenant shall be canceled or
terminated, or shall expire, be reduced or materially change, except as
permitted in this Lease.

Notwithstanding anything in this Lease to the contrary, upon the occurrence of
an Event of Default as

 

10



--------------------------------------------------------------------------------

defined in subparagraphs A or H above, Landlord shall give Tenant and Lease
Guarantor notice of same and if such event of default is not cured within 10
days after such notice is given by Landlord, Landlord may take any of the
actions provided in paragraph 16.2 below. Notwithstanding anything in this Lease
to the contrary, upon the occurrence of an Event of Default other than as
specified in A or H above, Landlord shall give Tenant and Lease Guarantor notice
of same, and if such Event of Default is not cured within 30 days after the date
such notice is given by Landlord, Landlord may take any of the actions provided
in paragraph 16.2 below; provided, however, if such Event of Default may not be
cured within such 30 day period and Tenant is taking all reasonable actions in
regard to curing same, Tenant shall be allowed a reasonable time to perform or
take such actions required to cure the Default, and Landlord shall be advised of
the status of all actions being taken by Tenant.

16.2 Upon the occurrence of any such Event of Default and the expiration of the
applicable right to cure period, Landlord shall have the option to pursue any
one or more of the following remedies in addition to all other rights, remedies
and recourses afforded Landlord hereunder or by law or equity, without any
notice or demand whatsoever, except as may be specifically provided herein:

 

  A. Terminate this Lease.

 

  B. Enter upon and take possession of the Leased Premises without terminating
this Lease.

 

  C. Alter all locks and other security devices at the Leased Premises with or
without terminating this Lease, and pursue, at Landlord’s option, one or more
remedies pursuant to this Lease, Tenant hereby specifically waiving any state or
federal law to the contrary.

 

  D. Enter upon the Leased Premises using whatever legal means available to
Landlord, and do whatever Tenant is obligated to do under the terms of this
Lease; and Tenant further agrees that Landlord shall not be liable for any
damages resulting to the Tenant from such action, unless caused by the gross
negligence or willful misconduct of Landlord.

16.3 Upon any such Event of Default, Tenant shall immediately upon demand
surrender the Leased Premises to Landlord, and if Tenant fails so to do,
Landlord, without waiving any other remedy it may have, may enter upon and take
possession of the Leased Premises and expel or remove Tenant and any other
person who may be occupying such Leased Premises or any part thereof using
whatever legal means available to Landlord. Pursuit of any of the foregoing
remedies shall not preclude pursuit of any of the other remedies herein provided
or any other remedies provided by law, nor shall pursuit of any remedy herein
provided constitute a forfeiture or violation of any of the terms, provisions
and covenants herein contained. Forbearance by Landlord to enforce one or more
of the remedies herein provided upon an event of default shall not be deemed or
construed to constitute a waiver of such default. Landlord may seek to restrain
or enjoin any Event of Default or threatened Event of Default without the
necessity of proving the inadequacy of any legal remedy or irreparable harm.

16.4 If Landlord terminates this Lease, at Landlord’s option, Tenant shall be
liable for and shall pay to Landlord, the sum of all Rent and other payments
owed to Landlord hereunder accrued to the date of such termination, plus, as
liquidated damages, an amount equal to the present value (using the current
“prime” interest rate quoted in the Wall Street Journal, or should such index no
longer exist, a comparable index) of the total Rent and other payments owed
hereunder for the remaining portion of the Lease Term, calculated as if the
Lease Term expired on the date set forth in Section 1.1, less the then fair
market rental of the Leased Premises for such period, which because of the
difficulty of ascertaining such value, Landlord and Tenant stipulate and agree,
shall in no event be deemed to exceed the total rental amount (including any and
all amounts due as additional rental) set forth in Section 1.1.

16.5 If Landlord repossesses the Leased Premises without terminating the Lease,
Tenant, at Landlord’s option, shall be liable for and shall pay Landlord on
demand all Rent and other payments owed to Landlord hereunder, accrued to the
date of such repossession, plus all amounts required to be paid by Tenant to
Landlord until the date of expiration of the Lease Term as stated in
Section 1.1, diminished by all amounts received by Landlord through releting of
the Leased Premises during such remaining term (but only to the extent of the
Rent herein reserved). Actions to collect amounts due by Tenant to Landlord
under this Section may be brought from time to time, on one or more occasions,
without the necessity of Landlord’s waiting until expiration of the Lease Term.

16.6 If Landlord repossesses the Leased Premises pursuant to the authority
herein granted, then Landlord shall have the right to (i) keep in place and use,
or (ii) remove and store, all of the furniture, fixtures and equipment at the
Leased Premises, including that which is owned by or leased to Tenant at all
times prior to any foreclosure thereon by Landlord or repossession thereof by
any lessor thereof or third party having a lien thereon. Landlord also shall
have the right to relinquish possession of all or any portion of such furniture,
fixtures, equipment and other property to any person (“Claimant”) who presents
to Landlord a copy of any instrument represented by Claimant to

 

11



--------------------------------------------------------------------------------

have been executed by Tenant (or any predecessor of Tenant) granting Claimant
the right under various circumstances to take possession of such furniture,
fixtures, equipment or other property, without the necessity on the part of
Landlord to inquire into the authenticity or legality of such instrument.

16.7 Upon termination of this Lease or upon termination of Tenant’s right to
possession of the Leased Premises, Landlord shall attempt to relet the Leased
Premises. Landlord may relet such portion of the Leased Premises, for such
period, to such tenant, and for such use and purpose as Landlord, in the
exercise of its reasonable discretion, may choose. Tenant shall not be entitled
to the excess of any rent obtained by reletting over the Rent herein reserved.

16.8 The rights, remedies and recourses of Landlord for an Event of Default
shall be cumulative and no right, remedy or recourse of Landlord, whether
exercised by Landlord or not, shall be deemed to be in exclusion of any other.

16.9 Provisions of this Lease may not be waived orally or impliedly, but only by
the party entitled to the benefit of the provision evidencing the waiver in
writing. Thus, neither the acceptance of Rent by Landlord following an Event of
Default (whether known to Landlord or not), nor any other custom or practice
followed in connection with this Lease, shall constitute a waiver by Landlord of
such Event of Default or any other or future Event of Default. Further, the
failure by Landlord to complain of any action or inaction by Tenant, or to
assert that any action or inaction by Tenant constitutes (or would constitute,
with the giving of notice and the passage of time) an Event of Default,
regardless of how long such failure continues, shall not extinguish, waive or in
any way diminish the rights, remedies and recourses of Landlord with respect to
such action or inaction. No waiver by Landlord of any provision of this Lease or
of any breach by Tenant of any obligation of Tenant hereunder shall be deemed to
be a waiver of any other provision hereof, or of any subsequent breach by Tenant
of the same or any other provision hereof. Landlord’s consent to any act by
Tenant requiring Landlord’s consent shall not be deemed to render unnecessary
the obtaining of Landlord’s consent to any subsequent act of Tenant. No act or
omission by Landlord (other than Landlord’s execution of a document
acknowledging such surrender) or Landlord’s agents, including the delivery of
the keys to the Leased Premises, shall constitute an acceptance of a surrender
of the Leased Premises.

16.10 Upon any Event of Default, Tenant shall also pay to Landlord all
reasonable costs and expenses incurred by Landlord, including court costs and
expenses incurred by Landlord, in (a) retaking or otherwise obtaining possession
of the Leased Premises, (b) removing and storing Tenant’s or any other
occupant’s property, (c) repairing, restoring, or otherwise putting the Leased
Premises into as good a condition as that in which it was originally delivered
to Tenant, (d) reletting all or any part of the Leased Premises, (e) paying or
performing the underlying obligation which Tenant failed to pay or perform, and
(f) enforcing any of Landlord’s rights, remedies or recourses arising as a
consequence of the Event of Default.

16.11 Landlord shall be in default hereunder only if Landlord has failed, within
30 days from the receipt by Landlord of notice from Tenant of any alleged
default by Landlord, to begin and pursue with reasonable diligence the cure of
any alleged default of Landlord hereunder. Unless or until Landlord fails to
commence cure any default after the receipt of such notice and the passage of
such time, Tenant shall not have any remedy or cause of action by reason
thereof. In the event of any default by Landlord, Tenant’s exclusive remedy
shall be an action for damages or a suit for specific performance (Tenant hereby
waiving the benefit of any laws granting Tenant a lien upon the property of
Landlord and/or upon Rent due to Landlord or the right to terminate this Lease).
Landlord’s obligations hereunder shall be construed as covenants, not
conditions.

16.12 If Landlord defaults under this Lease and, as a consequence of the
default, Tenant recovers a money judgment against Landlord and/or any of the
Landlord Related Parties, the judgment shall be satisfied only out of, and
Tenant hereby agrees to look solely to, the interest of Landlord and/or any of
the Landlord Related Parties in the Development as the same may then be
encumbered, and neither Landlord nor any Landlord Related Parties shall
otherwise be liable for any deficiency. In no event shall Tenant have the right
to levy execution against any property of Landlord other than their interest in
the Development. Under no circumstances whatsoever shall Landlord or any
Landlord Related Party ever be liable hereunder in any capacity for
consequential damages or special damages. This Section shall not limit any right
of Tenant to obtain specific performances of Landlord’s obligations hereunder.

16.13 In the event Landlord commences any proceedings against Tenant for
eviction because of the non-payment of Rent or any other sum due and payable by
Tenant hereunder, Tenant will not interpose any counterclaim or other claim
against Landlord of whatever nature or description in any such proceedings; and
in the event Tenant interposes any such counterclaim or other claim against
Landlord in such proceedings except compulsory counter-claims; Landlord and
Tenant stipulate and agree that, in addition to any other lawful remedy of
Landlord, upon motion of Landlord, such counterclaim or other claim asserted by
Tenant shall be severed out of the proceedings instituted by Landlord and
Landlord may proceed to final judgment for possession of the Leased Premises
separately and apart from and without consolidation with or reference to the
status of such counterclaim or any other claim asserted by Tenant.

ARTICLE 17. LANDLORD’S LIEN

 

12



--------------------------------------------------------------------------------

17.1 Notwithstanding anything to the contrary contained in this Lease or any
exhibits hereto, Landlord hereby absolutely waives any security interest or lien
(by contract, statute or otherwise) it may have in Tenant’s inventory, goods,
equipment, trade fixtures or other personal property of any character or kind
whatsoever. Upon written request from Tenant, Landlord hereby agrees to execute
a waiver of any security interest Landlord may have (by this Lease, at law or in
equity) to any lender of Tenant, with such waiver to be in the form reasonably
acceptable to Landlord and Tenant’s lender. Tenant hereby grants to Landlord the
absolute unconditional right to dispose of any property of Tenant which Tenant
fails to remove from the Leased Premises when and as required by the terms of
this Lease upon the expiration or termination of this Lease, and Tenant hereby
agrees that Landlord shall not be liable for any damages or claims to or by
Tenant as a result of Landlord exercising its right to dispose of Tenant’s
property as provided above.

ARTICLE 18. SURRENDER AND HOLDING OVER

18.1 Upon the expiration or termination of the Lease Term for whatever cause, or
upon the exercise by Landlord of its right to re-enter the Leased Premises
without terminating this Lease, Tenant shall immediately, quietly and peaceably
surrender to Landlord possession of the Leased Premises in “broom clean” and
good order, condition and repair, except only for ordinary wear and tear, damage
by casualty not covered by Section 6.4 and repairs to be made by Landlord
pursuant to Section 6.1. If Tenant fails to surrender possession as herein
required, Landlord may initiate any and all legal action as Landlord may elect
to dispossess Tenant and all of its property, and all persons or firms claiming
by, through or under Tenant and all of their property, from the Leased Premises,
and may remove from the Leased Premises and store (without any liability for
loss, theft, damage or destruction thereto) any such property at Tenant’s cost
and expense. If Tenant fails to surrender possession of the Leased Premises in
the condition herein required, Landlord may, at Tenant’s expense, restore the
Leased Premises to such condition.

18.2 For so long as Tenant remains in possession of the Leased Premises after
the expiration or termination of the Lease Term, or exercise by Landlord of its
re-entry right, Tenant shall be deemed to be occupying the Leased Premises as a
tenant-at-sufferance, subject to all of the obligations of Tenant under this
Lease, except that the daily Rent shall be one hundred fifty (150%) percent of
the Rent in effect immediately prior to such expiration, termination or exercise
by Landlord. No such holding over shall extend the Lease Term. Tenant shall be
liable to Landlord for all loss or damage on account of any such holding over
against Landlord’s will after the termination of this Lease, whether such loss
or damage may be contemplated at this time or not.

ARTICLE 19. SUBORDINATION, ATTORNMENT AND ESTOPPEL

19.1 Tenant accepts this Lease subject and subordinate to any mortgage, deed of
trust, or other lien presently existing or hereafter placed upon the Leased
Premises or upon the Development as a whole, and to any renewals and extensions
thereof; but Tenant agrees that any such mortgagee shall have the right at any
time to subordinate such mortgage, deed of trust or other lien to this Lease on
such terms and subject to such conditions as such mortgagee may deem appropriate
in its discretion. Landlord is hereby irrevocable vested with full power and
authority, if it so elects at any time, to subordinate this Lease to any
mortgage, deed of trust, or other lien hereafter placed upon the Leased Premises
or upon the Development as a whole. Tenant agrees, upon demand to execute such
further instruments subordinating this Lease as Landlord may reasonably request,
provided such subordination shall be upon the express condition that this Lease
shall be recognized by the mortgagee, and that the rights of Tenant shall remain
in full force and effect during the term of this Lease so long as Tenant shall
continue to perform all of the covenants and conditions of this Lease. In the
event that Tenant should fail to execute any such instrument promptly as
reasonably requested, Tenant hereby irrevocably constitutes Landlord its
attorney-in-fact to execute such instrument in Tenant’s name, place and stead.

19.2 Upon the written request of any person or party succeeding to the interest
of Landlord under this Lease, Tenant shall automatically become the tenant of
and attorn to such successor in interest without any change in any of the terms
of this Lease. No successor in interest shall be (a) bound by any payment of
rent for more than one month in advance, except payments of security for the
performance by Tenant of Tenant’s obligations under this Lease, (b) subject to
any offset, defense or damages arising out of a default or any obligations of
any preceding Landlord, or (c) bound by any amendment of this Lease entered into
after Tenant has been given notice of the name and address of Landlord’s
mortgagee and without the written consent of Landlord’s mortgagee or such
successor in interest. The subordination, attornment and mortgage protection
clauses of this Article shall be self-operative and no further instruments of
subordination, attornment or mortgagee protection need be required by any
mortgagee or successor in interest thereto. Nevertheless, upon the written
request therefore and without any compensation or consideration being payable to
Tenant, Tenant agrees to execute, have acknowledged and deliver such instruments
as may be reasonably requested to confirm the same.

19.3 Tenant agrees that it will from time to time upon request by Landlord
execute and deliver to the Landlord, an Estoppel Certificate , certifying that
this Lease is unmodified and in full force and effect (or if there have been
modifications, that the same is in full force and effect as so modified) and
further stating the dates to which rent and other charges payable under this
Lease have been paid. Tenant shall agree to sign the Estoppel Certificate,
within 3 business days of same being presented by Landlord.

 

13



--------------------------------------------------------------------------------

ARTICLE 20. ADDITIONAL RENT

20.1 In addition to and separate from the Base Rent, Tenant will pay to Landlord
a Common Area Payment, Tax Payment, and Insurance Payment (collectively, the
“Additional Rent”) initially in the amounts specified in Section 1.1. The
Additional Rent shall be payable monthly in advance for each and every month
during the Lease Term; except, however, if the Lease Term does not begin on the
first day of a calendar month, Tenant shall pay a pro-rata portion of such sums
for such partial month. As used herein, the following terms shall have the
hereinafter indicated meaning:

 

  A. The term “Common Area Operating Costs” shall mean, for each calendar year
(or portion thereof) during the term of this Lease, the aggregate of all costs,
expenses and liabilities of every kind or nature paid or incurred by Landlord
(to the extent that Landlord, in its good faith judgment, regards it as
reasonably necessary or appropriate to provide the services and materials
hereafter referred to and to pay and incur the costs, expenses and liabilities
hereafter referred to) in connection with: sweeping, cleaning, removing debris
from, maintaining, restriping and repairing the Common Area; lighting the Common
Area (including replacement of bulbs and ballasts, and painting, repairing and
maintaining of light standards); providing project identification signs;
providing signs and/or personnel for assisting in traffic control and management
at the Common Area; constructing, operating and repairing and maintaining any
on-site or off-site utilities necessary or appropriate for the operation of the
Common Area; providing security services, if any, with respect to the Common
Area; utilities charges for any services to the Common Area; repairing and
maintaining the roof of the Leased Premises and the building of which they are a
part (including repairs to provide for adequate drainage and to gutters and
downspouts); repairing and maintaining the structural portions of the Leased
Premises and the building of which they are a part; repairing and maintaining
utility lines located in the Common Area; exterminating and pest control in and
about the Leased Premises and Development; periodic repainting of exterior walls
of the building comprising a portion of the Development (including steam
cleaning or sandblasting thereof or other graffiti-removal procedures);
repairing and maintaining overhead canopies at the Development (including,
without limitation, lighting and tile); repairing and maintaining sprinklers and
sprinkler-risers serving the Leased Premises and the building of which they are
a part; repairing and maintaining sidewalks in the Common Area (including,
without limitation, periodic steam cleaning thereof); management fees which
shall not exceed 5% of the annual gross revenues for the building, wages and
fringe benefits payable to employees of Landlord or Landlord’s Agent whose
duties are connected with the operation and maintenance of the building and/or
Development; plus all other costs and expenses of every kind or nature paid or
incurred by Landlord relative to operating, managing and equipping the Common
Area including, without limitation, subdivision maintenance fees or dues,
property owners association fees or dues, and similar charges.

 

  B. The term “Common Area” shall include the parking area, service drives and
roads, traffic islands, landscaped areas, loading and service areas, sidewalks,
roofs, gutters and downspouts, sprinkler risers serving all or any building
located in the Development, electrical gutters serving all or any building
located in the Development, and such other portion or portions of the
Development (not leased or rented or held by Landlord for the purposes of being
leased or rented to other tenants) as may from time to time be designated or
treated by Landlord as part of the Common Area, as well as drainage facilities
and lighting facilities serving any one or more of the above areas.

 

  C. The term “Taxes” shall mean, all taxes, assessments, special assessments,
impositions, levies, charges, excises, fees, licenses and other sums levied,
assessed, charged or imposed by any governmental authority or other taxing
authority or which accrue on the Development for each calendar year (or portion
thereof) during the term of this Lease, including, without limitation,
professional fees and expenses incurred by Landlord for ad valorem tax
consultants or tax-rendering services and all penalties, interest and other
charges (with respect to Taxes) payable by reason of any delay in or failure or
refusal of Tenant to make timely payment as required under this Lease.

 

  D. The term “Insurance Premiums” shall mean, the total annual insurance
premiums which accrue on all fire and extended coverage insurance, boiler
insurance, public liability and property damage insurance, rent insurance and
other insurance which, from time to time, may at Landlord’s election be carried
by Landlord with respect to the Development during any applicable calendar year
(or portion thereof) occurring during the term of this Lease; provided, however,
in the event that during any such calendar year all or any part of such coverage
is written under a “blanket policy” or otherwise in such manner that Landlord
was not charged a specific insurance premium applicable solely to the
Development, then in such event, the amount considered to be the Insurance
Premium with respect to such coverage for such calendar year shall be determined
by multiplying the total cost of such blanket policy times a fraction, the
numerator of which is the estimated value of the Development and the denominator
of which is the estimated total value of all properties covered by such blanket
policy for such year.

 

14



--------------------------------------------------------------------------------

20.2 The initial monthly Additional Rent payments are based upon the estimated
amounts of the Common Area Operating Costs, Taxes and Insurance Premiums, and
shall be increased or decreased annually to reflect the then current projected
costs of all such expenses. Landlord shall total all expenses annually, and
reconcile the actual amount of Tenant’s Proportionate Share of such expenses
against Tenant’s total escrow payments. If Tenant’s total escrow payments are
less than the actual amount of Tenant’s Proportionate Share of such expenses,
Tenant shall pay the difference to Landlord within 10 days after demand. If the
total escrow payments of Tenant are more than the actual amount of Tenant’s
Proportionate Share of such expenses, Landlord shall retain such excess and
credit it against Tenant’s future liabilities for such expenses. Tenant shall
have the right to review, at Tenant’s expense, and after giving 20 days prior
notice to Landlord, Landlord’s records relating to Common Area Operating Costs,
Taxes and Insurance Premiums for any periods within 2 years prior to the review
or such lesser period of time which Landlord has owned and operated the
Development; provided, however, no review shall extend to the periods of time
preceding the Commencement Date. Landlord agrees to reimburse Tenant it’s
reasonable audit costs in the event Tenant’s audit reveals that the Common Area
Operating Costs have been overstated by more than 5%.

20.3 If, at any time during the primary term of this Lease or any renewal or
extension thereof, any special assessments should be made against the
Development whether for street improvements or other purposes, the Additional
Rent required to be paid by Tenant to Landlord under the terms of this Lease
shall be increased by a sum equal to the fraction (having a numerator of one and
a denominator of the number of months the appropriate governmental agency
levying such assessment permits Landlord to pay for same) of the amount of
Tenant’s Proportionate Share of such assessment, plus any interest Landlord must
pay thereon. Such increase shall become effective on the first day of the month
following the month in which such assessment or expenditure is required to be
paid by Landlord and shall continue until the expiration or earlier termination
of the Lease Term and any renewals or extensions thereof, or until the
expiration of that number of months (being the number of months the appropriate
governmental agency levying such assessment permits Landlord to pay for same)
after the first such increased Additional Rent payment shall become due,
whichever event shall first occur.

20.4 If there is presently in effect or hereafter adopted any nature of sales
tax or use tax or other tax on rents or other sums received by Landlord under
this Lease (herein referred to as “Rent Sales Tax”), then in addition to all
rent and other payments to be made by Tenant as provided above, Tenant will also
pay Landlord a sum equal to the amount of such Rent Sales Tax. The term “Rent
Sales Tax” shall not include any income taxes applicable to Landlord.

20.5 In the event one or more third party tenants in the Development (“Major
Tenants”) are (i) maintaining portions of the Common Area, and/or (ii) paying
real estate taxes directly to the taxing authority based on a separate rendering
of that tenant’s premises, and/or (iii) paying their own insurance premiums for
the types to be carried by Landlord, then as to the Common Area Operating Costs,
Taxes and/or Insurance Premium charges (as the case may be), the term Tenant’s
Proportionate Share shall be amended by excluding therefrom the ground floor
area (in square feet) of any premises in the Development leased to such Major
Tenants.

ARTICLE 21. NOTICES

21.1 All notices and other communications given pursuant to this Lease shall be
in writing and shall either be mailed by first class United States mail, postage
prepaid, registered or certified with return receipt requested, and addressed as
set forth in this Section 21.1, or delivered in person to the intended
addressee, or sent by facsimile or telecopy followed by a confirmatory letter.
Notice mailed shall become effective 3 business days after deposit. Notice given
in any other manner, shall be effective only upon receipt. For the purposes of
notice, the address of (a) Landlord shall be at the Landlord’s Agent’s address
specified in Section 1.1, and (b) Tenant shall be the address recited in
Section 1.1. Each party shall have the continuing right to change its address
for notice hereunder by the giving of 15 days’ prior notice to the other party
in accordance with this Section.

21.2 If and when included within the term “Landlord”, as used in this Lease,
there is more than one person, firm or corporation, all shall jointly arrange
among themselves for their joint execution of such a notice specifying some
individual at some specific address for the receipt of notices and payments to
Landlord. If and when included within the term “Tenant”, as used in this Lease,
there is more than one person, firm or corporation, all shall jointly arrange
among themselves for their joint execution of such a notice specifying some
individual at some specific address for the receipt of notices and payments to
Tenant. All parties included within the terms “Landlord” and “Tenant”,
respectively, shall be bound by notices and payments given in accordance with
the provisions of this Article 21 to the same effect as if each had received
such notice or payment.

ARTICLE 22. MISCELLANEOUS

22.1 Nothing herein contained shall be deemed or construed by the parties
hereto, nor by any third party, as creating the relationship of principal and
agent or of partnership or of joint venture between the parties hereto. It
expressly understood and agreed that neither the method of computation of rent,
nor any other provisions contained herein, nor any acts of the parties hereto,
shall be deemed to create any relationship between the parties hereto other than
the relationship of landlord and tenant.

 

15



--------------------------------------------------------------------------------

22.2 The captions used in this Lease are for convenience only and do not in any
way limit or amplify the terms and provisions hereof.

22.3 Whenever a period of time is herein prescribed for action to be taken by
Landlord or Tenant, neither shall be liable or responsible for, and there shall
be excluded from the computation of any such period of time, any delays due to
strikes, riots, acts of God, shortages of labor or materials, war, governmental
laws, regulations, or restrictions or any other causes of any kind whatsoever
which are beyond the reasonable control of Landlord or Tenant.

22.4 All obligations of Landlord and Tenant under the terms of this Lease shall
be payable in Houston, Harris County, Texas and performable in the County in
which the Leased Premises is located. The laws of the State of Texas shall
govern the interpretation, validity, performance, and enforcement of this Lease.

22.5 Landlord hereby covenants and agrees that if Tenant shall perform all of
the covenants and agreements herein required to be performed on the part of the
Tenant, Tenant shall, subject to the terms of this Lease, at all times during
the continuance of this Lease have the peaceable and quiet enjoyment and
possession of the Leased Premises.

22.6 Words of any gender used in this Lease shall be held and construed to
include any gender and words in the singular number shall be held to include the
plural, unless the context otherwise requires.

22.7 This Lease, together with the attached exhibits, contains the entire
agreement between the parties, and supersedes any prior understandings or
written or oral agreements between the parties. No amendment, modification or
alteration of this Lease shall be effective to change, modify or terminate this
Lease in whole or in part unless such agreement is in writing and duly signed by
the party against whom enforcement of such change, modification or termination
is sought.

22.8 Time is of the essence with respect to each date or time specified in this
Lease by which an event is to occur.

22.9 The terms, provisions and covenants contained in this Lease shall apply to,
inure to the benefit of and be binding upon the parties hereto and their
respective heirs, successors in interest, legal representatives and assigns,
except as otherwise herein expressly provided or limited. All rights, powers,
privileges, immunities and duties of Landlord under this Lease, including but
not limited to any notices required or permitted to be delivered by Landlord to
Tenant hereunder, may, at Landlord’s option, be exercised or performed by
Landlord’s Agent or attorney.

22.10 In the event that Landlord shall make any expenditures for which Tenant is
responsible or which Tenant should make, then the amount thereof may at the
Landlord’s election, be added to and be deemed a part of the installment of rent
next falling due.

22.11 All parking within the Development shall be common unless Landlord, in its
sole election, designates parking for the Development in order to improve the
peaceable enjoyment by all Tenants of their respective premises. In the event of
such election by Landlord, Tenant agrees that all its employees and invitees
shall use only those parking areas designated by Landlord for Tenant’s use.

22.12 If any provision of this Lease should be held to be invalid or
unenforceable, the validity and enforceability of the remaining provisions of
this Lease shall not be affected thereby.

22.13 The obligations of Tenant to pay Rent and to perform the other
undertakings of Tenant hereunder constitute independent unconditional
obligations to be performed at the times specified hereunder, regardless of any
breach or default by Landlord hereunder. Tenant shall have no right, and Tenant
hereby waives and relinquishes all rights which Tenant might otherwise have, to
withhold, deduct from or offset against any Rent or other sums to be paid to
Landlord by Tenant.

22.14 If applicable in the jurisdiction where the Leased Premises are situated,
Tenant shall pay and be liable for all rental, sales, and use taxes or other
similar taxes, if any, levied or imposed by any City, State, County or other
governmental body having authority, such payments to be in addition to all other
payments by Tenant under the terms of this Lease. Any such payments shall be
paid concurrently with the payment of the rent upon which the tax is based as
set forth above.

22.15 Except as designated in Section 1.1, Tenant hereby warrants and represents
to Landlord that it has not incurred or authorized any brokerage commission,
finder’s fees or similar payments in connection with this Lease, and agrees to
defend, indemnify and hold Landlord harmless from and against any claim for
brokerage commission, finder’s fees or similar payment arising by virtue of
authorization of Tenant, or any affiliate of Tenant, in connection with this
Lease.

22.16 Any amount due from Tenant to Landlord which is not paid when due shall
bear interest at the lesser of the maximum rate allowed by law, or 18% per
annum, from the date such payment is due until paid, but the payment of such
interest shall not excuse or cure the default in payment.

22.17 As used in this Lease, the symbol “$” shall mean United States dollars,
the lawful currency of the United States.

 

16



--------------------------------------------------------------------------------

22.18 The person executing this Lease on behalf of Tenant personally warrants
and represents to Landlord that (a) if Tenant is duly organized, legally
existing, and in good standing in the state Texas; (b) Tenant has full right and
authority to execute, deliver and perform this Lease; (c) the person executing
this Lease on behalf of Tenant was authorized to do so; and, (d) upon request of
Landlord, such person will deliver to Landlord satisfactory evidence of his or
her authority to execute this Lease on behalf of Tenant.

22.19 Neither this Lease (including any Exhibit hereto) nor any memorandum
hereof shall be recorded without the prior written consent of Landlord.

22.20 All Exhibits and written addenda hereto are incorporated herein for any
and all purposes.

22.21 This Lease may be executed in multiple counterparts, each of which shall
be an original, but all of which shall constitute but one instrument.

22.22 SPECIAL TERMS AND CONDITIONS:

 

  A. Landlord shall cap controllable operating expenses at seven percent
(7%) per year. Notwithstanding the foregoing, for the purpose of calculating the
Tenant’s Proportionate Share, the Common Area Operating Costs shall be capped
such that they shall not increase by more than seven percent (7%) per calendar
year (the “Cap”) on a cumulative basis, meaning that any used portion of the Cap
from previous years will be used in calculating the amount to be used in
subsequent years.

 

  B. RENEWAL OPTION: Provided Tenant has not been in default under any of the
terms and conditions of this Lease, Tenant shall have the option to extend the
Lease Term for one (1) additional period of three (3) or five (5) years (the
“Renewal Term”). Tenant’s occupancy of the Leased Premises during such Renewal
Term shall be governed by all of the terms, conditions, covenants and provisions
of the Lease except that Tenant shall have no further option to extend the Lease
term after the expiration of the Renewal Term and the Base Rent shall be
adjusted so that the rental rate shall equal the then current market rates for
comparable spaces in the Development and the immediate market area. If Tenant
desires to exercise its option to extend the Lease Term, Tenant must give
Landlord written notice of its intent to do so no more than nine (9) months, nor
less than six (6) months, prior to the expiration of the Lease Term. This
Renewal Option shall not be assignable.

 

  C. TERMINATION OPTION: Tenant shall have the option of terminating the lease
upon the expiration of the 39th, 51st or 63rd months of the Lease (Termination
Dates) under these terms. In order to exercise one of these options, Tenant must
notify Landlord in writing of their intent to exercise the Termination Option no
more than nine (9) months, nor less than six (6) months prior to the respective
Termination Date. Accompanying the notice shall be a check for the appropriate
amount, as shown below.

 

  1. At the end of the 39th month             $80,000.00 Termination Fee

 

  2. At the end of the 51st month             $61,000.00 Termination Fee

 

  3. At the end of the 63rd month             $41,000.00 Termination Fee

 

      LANDLORD:

DATE:

 

March 22, 2006

   

Beltway/290 Investors, L.P.

     

 

By:  

/s/ Jon Spears

Name:

 

Jon Spears

Title:

 

VP of Beltway Crossing, L.L.C., General Partner

 

    TENANT: DATE:  

March 22, 2006

   

Omega Protein, Inc.

     

By:

 

/s/ Richard W. Weis

     

Name:

 

Richard W. Weis

     

Title:

 

Vice President – Business Development

 

17



--------------------------------------------------------------------------------

COMMON AREA OPERATING COSTS ADDENDUM

 

  1. General Provisions.

 

  a. If there is any conflict or inconsistency between this Common Area
Operating Costs Addendum (“CAOCA”) and the other provisions of the Lease, then
the provisions of this CAOCA shall control and govern the interpretation of the
Lease.

 

  b. Inasmuch as the Lease may contain certain terminology that may not be
identical to the terminology contained herein, the following terms are hereby
deemed to have the same meaning and can be used interchangeably: Expenses,
Direct Expenses, Operating Expenses, and Operating Costs; Taxes, Tax Expenses,
Tax Costs, Property Taxes and Real Estate Taxes; Landlord and Lessor; Tenant and
Lessee; Tenant’s Share and Tenant’s Pro Rata Share; Building, Property,
Development, Project and Building/Project.

 

  c. Landlord shall utilize accounting records and commercially reasonable
accounting practices and procedures, consistently applied, with respect to all
aspects of determining Tenant’s pro rata share of the Common Area Operating
Costs and Taxes.

 

  2. Exclusions from Operating Costs. Notwithstanding anything to the contrary
contained in the Lease, the following items shall be excluded from the
calculation of Operating Costs and/or Taxes, each as the case may be, as such
applicable term(s) are defined by the Lease:

 

  a. Corporate Overhead—All costs associated with the operation of the business
of the entity which constitutes “Landlord” or “Landlord’s managing agent” (as
distinguished from the costs of the operations of the Building/Project)
including, but not limited to, Landlord’s or Landlord’s managing agent’s general
corporate overhead and general administrative expenses, legal, risk management,
and corporate and/or partnership accounting and legal costs, mortgages, debt
costs or other financing charges, asset management fees, administrative fees,
any costs that would normally be considered included in a management fee (e.g.,
property accounting charges, local area network (“LAN”) and wide area network
(“WAN”) charges, travel expenses for company meetings or training, etc.),
placement/recruiting fees/costs for employees whether they are assigned to the
Building/Project or not, employee training programs, real estate licenses and
other industry certifications, health/sports club dues, employee parking and
transportation charges, tickets to special events, costs of any business
licenses regardless if such costs are considered a form of Real Estate Tax,
costs of defending any lawsuits, costs of selling, syndicating, financing,
mortgaging or hypothecating any of Landlord’s interests in the Building/Project,
bad debt loss, rent loss or any reserves thereof, and costs incurred in
connection with any disputes between Landlord and/or Landlord’s management agent
and their employees, tenants or occupants, and providers of goods and services
to the Building/Project;

 

  b. Leasing—Any cost relating to the marketing, solicitation, negotiation and
execution of leases of space in the Building/Project, including without
limitation, promotional and advertising expenses, commissions, finders fees, and
referral fees, accounting, legal and other professional fees and expenses
relating to the negotiation and preparation of any lease, license, sublease or
other such document, costs of design, plans, permits, licenses, inspection,
utilities, construction and clean up of tenant improvements to the Premises or
the premises of other tenants or other occupants, the amount of any allowances
or credits paid to or granted to tenants or other occupants of any such design
or construction, and all other costs of alterations of space in the
Building/Project leased to or occupied by other tenants or occupants;

 

  c. Executive/Unrelated—Wages, salaries, fees, fringe benefits, and any other
form of compensation paid to any executive employee of Landlord and/or
Landlord’s managing agent above the grade of Building Manager as such term is
commonly understood in the property management industry, provided, however, all
wages, salaries and other compensation otherwise allowed to be included in
Operating Costs shall also exclude any portion of such costs related to any
employee’s time devoted to other efforts unrelated to the maintenance and
operation of the Building/Project;

 

18



--------------------------------------------------------------------------------

  d. Building Defects—Any costs incurred in connection with the original design,
construction, landscaping and clean-up of the Building/Project or any major
changes to same, including but not limited to, additions or deletions of floors,
, correction of defects in design and/or construction of the Building/Project
including defective equipment, replacement of major components which have
reached the end of their useful life irrespective of whether the replacement may
result in reducing the Operating Costs;

 

  e. Capital—All costs of a capital nature, including, but not limited to,
capital improvements, capital repairs, capital equipment, and capital tools, all
as determined in accordance with generally accepted accounting principles,
consistently applied, and sound management practices, except (i) any capital
improvement made to the Building which actually reduces Operating Costs,
amortized on a straight-line basis, including interest at the greater of the
interest rate actually paid by Landlord or 7.0% per annum, over the
improvement’s useful life in accordance with generally accepted accounting
principles, provided, however, the annual amortization shall not exceed the
annual amount of Operating Costs actually saved as a result of such capital
improvement, or (ii) capital expenditures required by government regulation or
law enacted after the Commencement Date, the amount of such costs to be
amortized on a straight-line basis, with interest at the greater of the interest
rate actually paid by Landlord or 7.0% per annum, over the asset’s useful life
in accordance with generally accepted accounting principles,. In no event shall
the costs of replacing or retrofitting the heating, ventilation and air
conditioning (“HVAC”) system to comply with any of Sections 604-606 and/or 608
of the Clean Air Act be included in Operating Costs;

 

  f. Other Capital—Rentals and other related expenses incurred in leasing air
conditioning systems or other equipment, the cost of which if purchased would be
excluded from Operating Costs as a capital cost, excepting from this exclusion
equipment not affixed to the Building/Project which is used in providing
janitorial or similar services and, further excepting from this exclusion such
equipment rented or leased to remedy or ameliorate an emergency condition in the
Building/Project;

 

  g. Building Codes/ADA—Any cost incurred in connection with upgrading the
Building/Project to comply with insurance requirements, life safety codes,
ordinances, statutes, or other laws in effect prior to the Commencement Date,
including without limitation the Americans With Disabilities Act (or similar
laws, statutes, ordinances or rules imposed by the State, County, City, or other
agency where the Building/Project is located), including penalties or damages
incurred as a result of non-compliance;

 

  h. Hazardous Material—Any cost or expense related to monitoring, testing,
removal, cleaning, abatement or remediation of any “hazardous material”,
including toxic mold, in or about the Building/Project or real property, and
including, without limitation, hazardous substances in the ground water or soil;

 

  i. Telecommunications—Any cost incurred in connection with modifying,
removing, upgrading, replacing, repairing or maintaining the
Building’s/Project’s telecommunication systems;

 

  j. Reimbursements—Any cost of any service or items sold or provided to tenants
or other occupants for which Landlord or Landlord’s managing agent has been or
is entitled to be reimbursed by such tenants or other occupants for such service
or has been or is entitled to be reimbursed by insurance or otherwise
compensated by parties other than tenants of the Building/Project to include
replacement of any item covered by a warranty;

 

  k. Benefits to Others—Expenses in connection with services or other benefits
which are provided to another tenant or occupant of the Building/Project and
which do not benefit Tenant;

 

  l.

Other Taxes—Landlord’s gross receipts taxes for the Building/Project, personal
and corporate income taxes, inheritance and estate taxes, other business taxes
and

 

19



--------------------------------------------------------------------------------

 

assessments, franchise, gift and transfer taxes, and all other Real Estate Taxes
attributable to a period outside the term of the Lease;

 

  m. Special Assessment—Special assessments or special taxes initiated as a
means of financing improvements to the Building/Project;

 

  n. Advertising/Promotion/Gifts—All advertising and promotional costs including
any form of entertainment expenses, dining expenses, any costs relating to
tenant or vendor relation programs including flowers, gifts, luncheons, parties,
and other social events but excluding any cost associated with life safety
information services;

 

  o. Fines & Penalties—Any fines, costs, late charges, liquidated damages,
penalties, tax penalties or related interest charges, imposed on Landlord or
Landlord’s managing agent;

 

  p. Contributions/Dues/Subscriptions—Any costs, fees, dues, contributions or
similar expenses for political, charitable, industry association or similar
organizations, as well as the cost of any newspaper, magazine, trade or other
subscriptions;

 

  q. Art—Costs, other than those incurred in ordinary maintenance and repair,
for sculptures, paintings, fountains or other objects of art or the display of
such items;

 

  r. Insurance—Costs incurred by Landlord for the repair of damage to the
Building/Project caused by fire, windstorm, earthquake or other casualty,
condemnation or eminent domain to include terrorism or environmental other than
commercially reasonable deductibles not to exceed $10,000 per occurrence;
[Steve?]

 

  s. Other Insurance—Any increase in the cost of Landlord’s insurance caused by
a specific use of another tenant or by Landlord;

 

  t. Reserves—Any reserves of any kind.

 

  3. Operating Costs and Real Estate Tax Adjustments.

 

  a. Expense Year Adjustments. If the Building/Project is not at least
ninety-five percent (95%) occupied during all or any portion of the year,
Landlord shall make an appropriate adjustment in accordance with industry
standards, to the Building/Project Operating Costs for such year to determine
what the Building/Project Operating Costs would have been for such year if the
Building/Project had been ninety-five percent (95%) occupied. Such gross up
adjustments shall be made by Landlord by increasing those costs included in the
Building/Project Operating Costs which, according to industry practice but
depending on the specific situation of the Building/Project, vary based upon the
level of occupancy of the Building/Project (i.e., janitorial contract,
electricity and management fee).

 

  b. Other Adjustments.

 

  (i.) Net Expenses—Common Area Operating Costs and Taxes shall be “net” only
and shall therefore be reduced by all cash discounts, trade discounts, quantity
discounts, rebates, refunds, credits, or other amounts received by Landlord or
Landlord’s managing agent, including any such related amounts from tenants of
the Building/Project, for its purchase of or provision of any goods, utilities,
or services;

 

  (ii.) Partial Year—Building/Project Operating Costs that cover a period of
time not entirely within the Term of the Lease shall be prorated based on the
actual number of days in the year;

 

  (iii.) Vacancy Credit—Except in the event Operating Costs are to be “grossed
up”, in the event Tenant ceases to occupy (but still leases) the Premises or any
portion thereof, Tenant shall receive a credit against rent (for example, a
credit to either Base Rent or Tenant’s Pro Rata Share of Operating Costs) equal
to the cost of services, utilities and any other expense not incurred as a
result of such vacancy;

 

20



--------------------------------------------------------------------------------

  (iv.) Duplicate Charges—Landlord shall not (i) profit by including items in
Operating Costs and/or Real Estate Taxes that are otherwise also charged
separately to others, or (ii) collect Operating Costs and/or Real Estate Taxes
from Tenant and all other tenants/occupants in the Building/Project in an amount
in excess of what Landlord actually incurred for the items included in Operating
Costs;

 

  4. Tenant’s Lease Compliance Audit Rights.

 

  a. The payment by Tenant of any Tenant’s pro rata share of Common Area
Operating Costs and Taxes amount pursuant to this Lease shall not preclude
Tenant from questioning the accuracy of any statement provided by Landlord.

 

  b. Landlord shall provide to Tenant in substantial detail each year the
calculations performed to determine Tenant’s share of Operating Costs for the
Building/Project in accordance with the applicable provisions of the Lease and
this CAOCA. Landlord shall show the total Operating Costs by account for the
Building/Project and all adjustments corresponding to the requirements as set
forth herein. Landlord shall also provide in reasonable detail its calculation
of Tenant’s pro rata share of Common Area Operating Costs and Taxes by setting
forth the ratio of the Leased Premises rentable square feet to the
Building/Project rentable square feet. Landlord shall also provide the average
Building/Project occupancy for such year.

 

  c. Tenant, or its authorized agent, shall have the right, at its own cost and
expense (without requirement that Tenant pay Landlord’s costs of complying with
this provision), to inspect and/or audit Landlord’s detailed records each year
with respect to Common Area Operating Costs and Taxes, as well as all other rent
payable by Tenant pursuant to the Lease to ensure the Landlord is complying with
such Lease requirements. Pursuant to the foregoing, Landlord shall be obligated
to retain such records for all years associated with this Lease, regardless of
whether or not such periods were prior to Landlord’s ownership of the
Building/Project, until two (2) years following the termination of the Lease.
Within fifteen (15) business days of Tenant’s written notice to Landlord of its
desire to review Landlord’s books and records, Landlord shall make available to
Tenant or Tenant’s authorized representative a full and complete copy of the
Building/Project’s general ledger, and all escalation worksheets and their
supporting documentation for each year being reviewed. General ledgers shall be
the type printed from Landlord’s particular computerized accounting system which
reflect: (a) the full year’s listing of expenses with such expenses listed under
its applicable account (which account has its name and number clearly specified)
and with each account’s expenses summarized via account balances, (b) for each
expense, the date of the expense, the payee/vendor, the amount (including debits
and credits), and (c) the various income accounts indicating the income items
which were received and applied during the year. If, after the review of such
documentation, Tenant desires additional information of Landlord’s books and
records including but not limited to, invoices paid by Landlord or service
contracts, Landlord shall cooperate with Tenant making all pertinent records
available to Tenant, Tenant’s employees and agents for inspection. Tenant,
Tenant’s employees and agents, shall be entitled to make and retain photostatic
copies of such records and further provided that Tenant keeps such copies
confidential and does not show or distribute such copies to any other tenants in
the Building/Project.

 

  d. The results of such audit, as reasonably determined by both parties, shall
be binding upon Landlord and Tenant. If such audit discloses that the amount
paid by Tenant as Tenant’s pro rata share of Operating Costs and Taxes for the
Building/Project, or of other rental amount payable pursuant to the Lease, has
been overstated by more than five percent (5%), then, in addition to immediately
repaying such overpayment to Tenant, Landlord shall also pay the costs incurred
by Tenant in connection with such audit.

 

21



--------------------------------------------------------------------------------

EXHIBIT “C”

CONSTRUCTION RIDER

[Tenant Construction]

This Construction Rider is attached to and forms a part of that certain Lease
Agreement dated                                     , (the “Lease”), between
Beltway/290 Investors, L.P., as “Landlord” and Omega Protein, Inc., a Virginia
Corporation, as “Tenant”.

Section 1.01. Landlord hereby consents to Tenant’s construction of interior and
exterior improvements at the Leased Premises upon the following conditions
precedent: (i) that Landlord and Tenant agree upon the plans and specifications
(“Plans”) for such construction which shall be based upon Exhibit “C-1” attached
hereto; (ii) that Tenant utilizes the services of a general contractor approved
in writing by Landlord; (iii) that Tenant has tendered to Landlord a true copy
of all required governmental, quasi-governmental, regulatory authority and other
permits, consents, letters of utility availability and permissions
(collectively, the “Building Permit”) for the work of Tenant and its contractors
to be performed under this Lease, certificates of all insurance required to be
obtained by Tenant pursuant to Article 10 and if requested by Landlord, a
payment and performance bond as provided under the Texas Property Code,
Section 53.201 et seq., (which Landlord, at the expense of Tenant, shall file in
the office of the County Clerk of the county where the Leased Premises are
located); and (iv) that the Lease has not been terminated for any reason
permitted under the Lease; provided, however, in the event that this Lease is in
full force and effect but Tenant has not fulfilled the requirements of item
(iii) within 60 days after the execution of this Lease, Landlord may, at
Landlord’s option (if Landlord, in its sole discretion determines not to pursue
any remedy on account of any Event of Default), cancel and terminate the Lease
by notice to Tenant given at any time thereafter. Upon any such cancellation and
termination by Landlord, Landlord and Tenant shall each respectively be released
from all further liability under the Lease, irrespective of what costs or
expenses either of such parties shall have incurred prior to any such
cancellation and termination. If at the time of execution of the Lease, Landlord
and Tenant have not agreed upon the Plans, Tenant shall within 30 days hereafter
prepare and submit to Landlord for Landlord’s approval the Space Plans proposed
by Tenant. Landlord shall cause the submitted Space Plans to be examined and
reviewed and shall submit suggested modifications and revisions, if any, to
Tenant within 7 days from the date Tenant submits such original Space Plans to
Landlord. If Landlord and Tenant have mutually agreed upon Plans for
construction of the improvements, such Plans shall be signed or initialed by
both Landlord and Tenant, and dated, but need not be attached to the Lease.

Section 1.02. Upon tender of possession of the Leased Premises by Landlord to
Tenant, Tenant shall enter the Leased Premises and Tenant will perform such
construction work and provide and install such materials as are provided in the
Plans. Tenant will also provide and install all other interior work, trade
equipment, furniture, fixtures and effects of every description necessary or
appropriate for Tenant’s business and all such items to be provided and
installed by Tenant shall be new and modern and of first-class quality. In the
event Tenant fails to satisfy conditions set forth in Section 1.01 of this
Construction Rider and also commence construction on or before the expiration of
sixty (60) days from the date of tender of possession of the Leased Premises to
Tenant, then such failure shall constitute an Event of Default under the Lease
and without further notice, Landlord shall have the right to either terminate
this Lease at any time thereafter or exercise such other remedies as may be
available to Landlord pursuant to the terms of the Lease.

Section 1.03. At all times while Tenant is constructing the improvements at the
Leased Premises and installing its trade equipment, furniture and fixtures,
Tenant shall not interfere with the conducting of business at the Development,
Tenant shall comply with the reasonable requests of Landlord as Landlord might
make for the purpose of avoiding such interference.

Section 1.04. In connection with any construction of improvements at the Leased
Premises by Tenant, the following shall apply:

Tenant shall take out and maintain (or cause the contractor under its
construction contract(s) to take out and maintain) comprehensive general
liability insurance in a minimum amount of $1,000,000.00 combined single limit.
The liability insurance shall name Landlord as an additional insured with Tenant
(and shall contain a cross-liability endorsement) and shall be non-cancelable
with respect to Landlord except upon 30 days’ notice to Landlord given in the
same manner as provided in the Lease (or, at the request of Landlord, shall be
in the form of a separate liability policy in which Landlord alone is the named
insured). Tenant shall also take out and maintain (or cause the contractor under
its construction contract(s) to take out and maintain) all builder’s risk
insurance to the full insurable value of improvements constructed and materials
stored at the Leased Premises. The builder’s risk insurance shall name Landlord
as an additional insured and shall be non-cancelable with respect to Landlord.
Certificates of all such insurance shall be delivered by Tenant to Landlord
within 5 days following Tenant’s entering into any such construction contract(s)
(but in all events prior to Tenant or Tenant’s general contractor commencing
construction).

Section 1.05 With respect to any labor performed or materials furnished by
Tenant at the Leased Premises, all such labor shall be performed and materials
furnished at Tenant’s own cost, expense and risk and labor and materials used in
the installation of Tenant’s furniture and fixtures,

 

22



--------------------------------------------------------------------------------

and in any other work on the Leased Premises performed by Tenant, will be
subject to Landlord’s prior written approval. With respect to any contract for
any such labor or materials, Tenant acts as a principal and not as the agent of
Landlord. Tenant agrees to indemnify and hold Landlord harmless from all claims
(including costs and expenses of defending against such claims) arising or
alleged to arise from any act or omission of Tenant or Tenant’s agents,
employees, contractors, subcontractors, laborers, material men or invitees or
arising from any bodily injury or property damage occurring or alleged to have
occurred incident to Tenant’s work at the Leased Premises. Tenant shall have no
authority to place any lien upon the Leased Premises or any interest therein nor
in any way to bind Landlord; and any attempt to do so shall be void and of no
effect. Landlord expressly disclaims liability for the cost of labor performed
or materials furnished by Tenant. If, because of any actual or alleged act or
omission of Tenant, any lien, affidavit, charge or order for the payment of
money shall be filed against Landlord, the Leased Premises or any portion
thereof or interest therein, whether or not such lien, affidavit, charge or
order is valid or enforceable, Tenant shall, at its own cost and expense, cause
same to be discharged of record by payment, bonding or otherwise no later than
15 days after notice to Tenant of the filing thereof, but in all event, prior to
the foreclosure thereof. All of Tenant’s construction at the Leased Premises
shall be performed in strict compliance with the Plans approved by Landlord and
in a good and workmanlike manner satisfactory to Landlord. All such work shall
be performed by Tenant in strict compliance with all applicable building codes,
regulations and all other legal requirements, and shall be performed in such
manner as to not cause Landlord’s fire and extended coverage insurance to be
canceled or the rate therefore increased (or at Landlord’s option will upon
demand pay any such increase). In the performance of such work, Tenant shall not
interfere with or delay any work being done by Landlord’s contractors.

Section 1.06. All improvements constructed by Tenant at the Leased Premises
(excepting only removable trade fixtures installed by Tenant) shall, immediately
upon such construction, become and remain the property of Landlord; and Tenant
shall have no right, title or interest (including lien interest) therein, except
only as Tenant under the provisions of the Lease. The improvements, if
constructed by Tenant, are not intended as any nature of rent or compensation to
Landlord.

Section 1.07. Tenant agrees that its construction at the Leased Premises will be
completed in accordance with the Plans and Exhibit “C-1” within 210 days after
the tender of possession of the Leased Premises to Tenant by Landlord. If Tenant
shall not have so completed such construction by the expiration of such time
period (plus additional time if Tenant’s failure so to complete is caused by
governmental restrictions, strikes, lockouts, shortages of labor or material,
acts of God, war or civil commotion, fire, unavoidable casualty, inclement
weather or any cause beyond the reasonable control of Tenant), then Landlord
shall have the right to terminate the Lease at any time within 30 days
thereafter by giving written notice of such termination with such time to
Tenant; upon the giving of such notice, all obligations of all parties under the
Lease shall cease and Tenant shall immediately vacate and relinquish possession
of the Leased Premises to Landlord. No expenditure of any sum by Tenant or
incurring of any liability for merchandise, fixtures, equipment or labor or
material or otherwise, shall alter or affect the rights of said parties as set
forth in this Section 1.07. In the event that Landlord exercises its right to
cancel and terminate the Lease (or Tenant’s right to possession of the Leased
Premises) prior to the Termination Date, Tenant shall have no right to claim
against Landlord on account of improvements constructed by Tenant at the Leased
Premises.

Section 1.08. Upon completion of construction of such improvements, Tenant shall
deliver to Landlord 1 set of as-built plans for the Leased Premises.

Section 1.09. At the election of Landlord, any work at the Leased Premises
involving the sprinkler system (if any) serving the Leased Premises shall be
performed by Landlord or its contractors at Tenant’s cost. Tenant shall pay the
cost of any such work (or reimburse Landlord therefore) within 10 days after
delivery to Tenant of a statement therefore.

Section 1.10. If at any time during the course of Tenant’s work at the Leased
Premises, the storefront of the Leased Premises is not fully secure, Tenant
shall construct a barricade of plywood or other material approved by Landlord to
secure the Leased Premises and adjoining lease space.

[Alternative Paragraph]

Section 1.11. Upon full completion of construction of the improvement by Tenant
in accordance with the Plans, Landlord shall pay to Tenant (or, at Landlord’s
option, Landlord may pay Tenant and the general contractor and/or one (1) or
more subcontractors) as an “Allowance,” the lesser of (i) Tenant’s actual
“Building Improvement Costs” (as hereinafter defined), or (ii) the sum of $
216,000.00 (based upon $ 20 per square foot times 10,800 square feet) towards
Tenant’s building improvement costs with respect to the Leased Premises,
provided the Tenant has furnished to the Landlord the following (on forms to be
furnished by the Landlord where applicable):

 

  1. A Certificate of Occupancy or other certificates evidencing inspection and
acceptance of all Tenant’s construction by appropriate government authorities

 

  2.

A copy of Tenant’s contract, together with all change orders and amendments
thereto, with the general contractor performing such work, which contract shall
contain a schedule of values totaling the full amount of the work actually
performed under the contract (the “Building Improvement Costs”). In the event
that Tenant has acted as its own general contractor, Tenant must have entered
into written subcontracts with

 

23



--------------------------------------------------------------------------------

 

all parties who furnished labor and/or materials totaling more than $500.00 and
copies of such subcontracts must be furnished to Landlord.

 

  3. Tenant’s affidavit, in the form attached hereto as Exhibit “C-2,” that such
construction has been completed to its satisfaction and in strict accordance
with the Plans, which affidavit shall also state the total Building Improvement
Costs itemized in reasonable detail.

 

  4. A General Contractor’s Affidavit and Lien Waiver with respect to the Leased
Premises in the form attached hereto as Exhibit “C-3,” executed by the general
contractor(s) performing such work stating that construction has been fully
completed in accordance with the Plans, together with a list of all
subcontractors, laborers and material suppliers in the form attached as Exhibit
“C-4,” and further stating that all subcontractors, laborers and material
suppliers engaged in or supplying materials for such work have been paid in full
(in the event, however, that Tenant has acted as its own general contractor,
Tenant, itself, will execute Exhibit “C-3”).

 

  5. A Subcontractor’s Lien Waiver with respect to the Leased Premises in the
form attached hereto as Exhibit “C-5,” executed by all subcontractors and
material men who shall have furnished labor and/or materials for the work.

 

  6. A Certificate of substantial completion from Tenant’s architect or engineer
certifying that such construction work has been fully completed in accordance
with the Plans.

 

  7. Tenant’s compliance with each of the terms, conditions and covenants
provided in the Lease.

 

24



--------------------------------------------------------------------------------

EXHIBIT “E”

ENVIRONMENTAL/HAZARDOUS WASTE AGREEMENT

Tenant hereby agrees that (1) no activity will be conducted on the Leased
Premises that will produce any Substance (as defined below), except for such
activities that are part of the ordinary course for Tenant’s business activities
(the “Permitted Use”) provided the Permitted Use is conducted in accordance with
all Environmental Laws (as defined below); (2) the Leased Premises will not be
used in any manner for the storage of any Substances except for the temporary
storage of such materials that are used in the ordinary course of Tenant’s
business (the “Permitted Materials”) provided such Permitted Materials are
properly stored in a manner and location meeting all Environmental Laws and
approved in advance, in writing, by Landlord; (3) no portion of the Leased
Premises will be used as a landfill or a dump; (4) Tenant will not install any
underground tanks of any type; (5) Tenant will not allow any surface or
subsurface conditions to exist or come into existence that constitute, or with
the passage of time may constitute a public or private nuisance; (6) Tenant will
not permit any Substances to be brought onto the Leased Premises, except for the
Permitted Materials described below or upon written permission from Landlord,
and if so brought or found located thereon, the same shall be removed, with
proper disposal, and all required cleanup procedures shall be diligently
undertaken pursuant to all Environmental Laws. The term “Substances”, as used in
this Lease shall mean pollutants, contaminants, toxic or hazardous wastes, or
any other substances, the use, storage, handling, disposal, transportation or
removal of which is regulated, restricted prohibited or penalized by any
“Environmental Law”, which term shall mean any federal, state or local law,
ordinance or other statute of a governmental or quasi-governmental authority
relating to pollution or protection of the environment and shall specifically
include, but not be limited to, any “hazardous substance” as that term is
defined under the Comprehensive Environmental Response, Compensation and
Liability Act of 1980 and any amendments or successors in function thereto.
Prior to any Substance being brought upon or into the Leased Premises, whether
with Landlord’s written permission or not, Tenant will provide to Landlord any
applicable material safety data sheets regarding the Substance as well as a
written description of the amount of such Substance to be brought upon or into
the Leased Premises and the common and recognized chemical name of such
Substance. Landlord or Landlord’s representative shall have the right but not
the obligation to enter the Leased Premises for the purpose of inspecting the
storage, use and disposal of Permitted Materials to ensure compliance with all
Environmental Laws. Tenant shall be responsible for obtaining any required
permits and paying any fees and providing any testing required by any
governmental agency or Environmental Law. Should it be determined, in Landlord’s
sole opinion, that Permitted Materials are being improperly stored, used, or
disposed of, then Tenant shall immediately take such corrective action as
requested by Landlord. Should Tenant fail to take such corrective action within
24 hours, Landlord shall have the right to perform such work and Tenant shall
promptly reimburse Landlord for any and all costs associated with said work. If
at any time during or after the term of the Lease the Leased Premises are found
to be so contaminated or subject to said conditions, Tenant shall diligently
institute proper and thorough cleanup procedures at Tenant’s sole cost, and
Tenant agrees to indemnify and hold Landlord harmless from all claims, demands,
actions, liabilities, costs, expenses, damages, fines, reimbursement,
restitution, response costs, cleanup costs, and obligations (including
investigative responses and attorney’s fees) of any nature arising from or as a
result of the use of the Leased Premises by Tenant. The foregoing
indemnification of the responsibilities of Tenant shall survive the termination
of this Lease.

Permitted Materials (if none, enter “None”): None



--------------------------------------------------------------------------------

EXHIBIT “F”

DEVELOPMENT RULES AND REGULATIONS

 

  1. No consumption of alcoholic beverages, no partying, or food preparation
shall be conducted in the common areas of the Development without Landlord’s
permission.

 

  2. Tenant agrees to maintain the Leased Premises as if it was its own and to
properly clean carpets, windows, and interior walls, and clean any mess or dirt
created by Tenant.

 

  3. Tenant is responsible for the maintenance of the air-conditioning and the
heating systems. Filters should be changed on a regular basis as often as
needed.

 

  4. No automotive body work or engine repair work shall be done in the Leased
Premises or in the common areas of the Development.

 

  5. The sidewalk, entries, and driveways of the Development shall not be
obstructed by Tenant, or its agents, or used by them for any purpose other than
ingress and egress to and from the Leased Premises.

 

  6. Tenant shall not place any objects, including antennas, outdoor furniture,
etc., in the parking areas, landscaped areas or other areas outside of its
Leased Premises, or on the roof of the Development.

 

  7. Except for seeing-eye dogs, no animals shall be allowed in the offices,
halls, or corridors in the Development.

 

  8. Tenant shall not disturb the occupants of the Development or adjoining
buildings by the use of any radio or musical instrument or by the making of loud
or improper noises.

 

  9. If Tenant desires telegraphic, telephonic or other electric connection in
the Development, Landlord or its agents will direct the electrician as to where
and how the wires may be introduced; and, without such direction, no boring or
cutting of wires will be permitted. Any such installation or connection shall be
made at Tenant’s expense.

 

  10. Tenant shall not install or operate any gas engine or other mechanical
apparatus in the Leased Premises, except as specifically approved by the Lease.
The use of oil, gas or inflammable liquids for heating, lighting or any other
purpose is expressly prohibited. Explosives or other articles deemed extra
hazardous shall not be brought into the Development, except as provided in
Exhibit “E”.

 

  11. Parking any type of recreational vehicles is specifically prohibited on or
about the Development. No overnight parking will be allowed without Landlord’s
consent. In the event that a vehicle is disabled, it shall be removed within 48
hours. There shall be no “For Sale” or other advertising signs on or about any
parked vehicle. All vehicles shall be parked in the designated parking areas in
conformity with all signs and other markings. All parking will be open parking,
and no reserved parking, numbering or lettering of individual spaces will be
permitted except as specified by Landlord.

 

  12. Tenant shall maintain the Leased Premises free from rodents, insects and
other pests.

 

  13. Landlord reserves the right to exclude or expel from the Development any
person who, in the judgment of Landlord, is intoxicated or under the influence
of liquor or drugs or who shall in any manner do any act in violation of the
Rules and Regulations of the Development.

 

  14. Tenant shall not cause any unnecessary labor by reason of Tenant’s
carelessness or indifference in the preservation of good order and cleanliness.
Landlord shall not be responsible to Tenant for any loss of property on the
Leased Premises, however occurring, or for any damage done to the effects of
Tenant.

 

  15. Tenant shall give Landlord prompt notice of any defects in the water, lawn
sprinkler, sewage, gas pipes, electrical lights, and fixtures, or any other
service equipment affecting the Leased Premises or the Development.

 

  16. Tenant shall not permit storage outside the Leased Premises, including
without limitation, outside storage of trucks and other vehicles, or dumping of
waste or refuse or permit any harmful materials to be placed in any drainage
system or sanitary system in or about the Leased Premises.

 

  17. All moveable trash receptacles provided by the trash disposal firm for the
Leased Premises must be kept in the trash enclosure areas, if any, provided for
that purpose.

 

  18. No auction, public or private, will be permitted on the Leased Premises or
the Development.

 

  19. No awnings shall be placed over the windows in the Leased Premises except
with the prior written consent of Landlord.



--------------------------------------------------------------------------------

  20. The Leased Premises shall not be used for lodging, sleeping or for any
immoral or illegal purposes or for any purpose other than that specified in the
Lease. No gaming devices shall be operated in the Leased Premises.

 

  21. In the event Tenant has electrical requirements above normal, Tenant shall
ascertain from Landlord the maximum amount of electrical current which can
safely be used in the Leased Premises, taking into account the capacity of the
electrical wiring in the Development and the Leased Premises and the needs of
other tenants, and shall not use more than such safe capacity. Landlord’s
consent to the installation of electric equipment shall not relieve Tenant from
the obligation not to use more electricity than such safe capacity.

 

  22. Tenant assumes full responsibility for protecting the Leased Premises from
theft, robbery and pilferage.

 

  23. Tenant shall not install or operate on the Leased Premises any machinery
or mechanical devices of a nature not directly related to Tenant’s ordinary use
of the Leased Premises and shall keep all such machinery free of vibration,
noise and air waves which may be transmitted beyond the Leased Premises.